Arinna Solar Power
Environmental &
Social Impact
Assessment

NEW AND RENEWABLE ENERGY AUTHORITY (NREA)

Abd El-Moez El-Wagih

PLANT SYSTEMS

7 AQAD TOWERS — AL SAIDA KHADUJA ST.
FLAT NO. 17, HAY EL SEFARAT, NASR CITY

CAIRO, EGYPT
PHONE-FAX: +(202) 22714514

ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

Contents
Introduction.

1.1 Project Backgroun

1.2 Interface with the Strategic Environmental and Social Impact Assessment (SESA).

1.3 Project at a glance...
1.4 Objective of the ESIA
1.5 Scope of Work
1.6 Outline of ESIA study

2.Policy, Legal and Administrative Framework....
2.2.2 Noise
2.2.3 Solid Waste:
2.2.4 Hazardous Substances and Wast

2.2.5 Drinking water guidelines..........

2.2.6 Work Environment.

2.2.7 Management of Liquid Wastes 0.0.0.0... cesses eeeeneeee

2.2.8 Environmental and Other Registers ......

2.2.9 Legislation applicable to Cultural Heritage

2.3. Guidelines of the International Financing institutions ..........0.0.000

2.4 Workplace EHS Guidelines of Arinna Solar Power

3.Project Description.

3.1 Project Location...

3.2 Process Description

3.2.1 Solar Fiel

3.2.2 Electric Equipmen

3.2.3 Connection to the Grid

3.3 Utilities and Infrastructure
3.3.1 Buildings...
3.3.2 Storage tanks... eee

3.3.3 Security measures 0.0.0...

3.3.4 Safety measures

3.4 Construction Activities

3.4.1 Main Activities and Schedule ....

3.4.2 Estimated number of the required labor.

3.4.3 Construction Emissions and Wastes ....

3.4.4 Superficial Water Sources Consumption during construction

3.5 Operation Activities ......ccccscs eens

Page | 1
Plant Systems

ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

3.5.1 Labour

3.5.2 Operation Emissions and Wastes .......0..0.:ccceeeeeeee

3.5.3 Water consumption during operation phase

4 Environmental Baseline

4.1 Physical Environment

41.1 Climate

4.1.2 Geomorphology, Geology and Hydrolog:
4.1.3 Seismicity and Earthquake Hazards

4.2 Biological Environment
4.2.1 Habitats .........
4.2.2
4.2.3
4.2.4
4.2.5

43.1 Regional Population

4.3.2 Regional Education

4.3.3 Regional Employment

43.4 Regional Health services...

4.3.5 Regional Infrastructure

4.3.6 Transportation

43.7 Economic Activities .......scccceeees

4.3.8 Cultural Heritage.

5.Analysis of Alternatives

5.1 No Development Alternative

5.2 Alternative Site Location
5.3 Alternative PV technology: CPV.
5.4 Alternative PV Types....c.ccccscseeseseeeeneseee

5.5 Tracking Alternatives

5.6 Alternative module cleaning .

5.7 Alternative water sources.........

6 Environmental and Social Impacts Assessment and Mitigation

6.1 Methodology

6.2 Impact Identification

6.3 Assessment of Potentially Negative Impacts ......0...0ccceeeneeeees

6.4 Cumulative Impacts oc.

Page | 2
Plant Systems

ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

7.Environmental Management Plan

7.1 Mitigation Measures

7.2 Institutional Arrangements

7.21 Health and safety policie:

7.2.2 Human Resources Policy

7.3 Management Plans

73.1 Hazardous Waste (HW) Management
7.3.2 Solid Waste Management ....

7.3.3 Preventative and Corrective Maintenance

7.34 Housekeeping
7.3.5 Fighting Plan....

7.3.6 Emergency Response Plan

7.3.7 Emergency management plan...

7.3.8 Occupational health and safety plan

7.3.9 Transportation and vehicle movement

7.3.10 Training and Awareness.............

7.3.11 Community Safety

7.3.12 Community Development

7.3.13 Cultural Heritage

7.3.14 Information Disclosure and Stakeholder Engagement...

7.3.15 Project Decommissioning Plans............0 cee

7.4 Monitoring Plan...
TAA Workplace Monitoring 90
7TA2 Monitoring Air Quality .

TAB Solid and Hazardous Wastes...

TAA Approximate Monitoring Costs .

Appendix A Environmental Impact Assessment - Form (B)..........00.2.000:ecsseeeeeeeeeeeeeeeeees 101

Page | 3
Plant Systems

ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

Introduction

1.1 Project Background

The Egyptian New & Renewable Energy Authority (NREA), is planning to establish a
PV power plant park (approximately 1740 MW of AC) in Benban near Kom Ombo in
Aswan Governorate. The project has been tendered to investors and service providers
to build and operate PV plants ranging from 20 to 50 MW of AC. About 40 investors
have been assigned land plot under the Feed-in Tariff Scheme (FIT). NREA will
construct the required transmission lines and substation to accommodate the generated
electricity from all PV plans and connect to the national electricity grid.

Arinna Solar Power SAE has signed a contract with the Egyptian New & Renewable
Energy Authority (NREA) to construct and operate a 20MWac plant within NREA’s
FIT scheme. The electricity generated is intended to be connected to the national
electricity grid. The area is mainly desert area and does not include residential or other

human activities. The project is located in plot SBN 1-1 in Benban, Aswan. Figure (1-
1) below shows the overall PV solar park and the location of Arinna Solar Power plot
within the park.
== : ; 7
A TT) TO a |
= Me | Me
& Wsé «|=
$F sos | sore | sore | sone | £| E same pnewees
E| 2 seen | acon | waren |emen | | F any
RR | aw | Bom | Rot | Tat hove
lh ee] pot
22 i
vanoas
| sore | sor | somw | son | some | some sosiw | somv e
| encea leatgen | ancora | eortea | sorta | sors | emcee | seen a
(Sm ESA, ome) ae | atc Fe | intros} ft | 208 Boo---H ‘Auvdlary Roads.
“— Main Roede
rea
sone SoM
Road 2= 668i
Road-3=7.4hm

Figure (5-1): PV solar park and the location of Arinna Solar power PV power plant lot 1-1

Page | 4
Plant Systems

ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

The project is categorized by Egyptian Environmental Affairs Agency (EEAA) under
“Category C’ Projects - which will require a full ESIA including public scoping and
consultation activities according to the EIA guidelines issued by EEAA in 2009.
However, NREA is currently preparing a Strategic Environmental Impact Assessment
Study (SESA) for the wider development location in which the different common and
associated facilities are covered. Thus and in this respect, the individual projects will
be categorized under the lower EIA level, namely Form B ESIA, which does not require
individual stakeholders’ consultation and engagement plans.

1.2 Interface with the Strategic Environmental and Social Impact
Assessment (SESA)

Within the context of the SESA study initiated by NREA, EBRD and NREA nominated
an environmental consultancy to develop a Strategic Environmental and Social
Assessment (SESA) for the solar park in Benban-Aswan. The SESA process was
initiated in July 2015. It has been prepared as a high level assessment for the
environmental aspects of the solar park in Benban. The SESA did not address the
project specific characteristics, which are addressed in each project’s individual
Category B ESIA. The individual ESIAs (Form B ESIA) do not require extensive socio-
economic assessment or public scoping and disclosure activities. In this respect, the
SESA was intended to support the individual ESIA process and save time for the
Category B ESIA preparation as well as reduce cost of consultation process. In this
context, although the final SESA report is not made available to the developers, it is
assumed that the SESA has comprehensively described the environmental and socio-
economic setting of the PV park. Accordingly additional baseline information will be
incorporated or referred to in in this ESIA as necessary.

On the other hand the Non-Technical Summary (NTS) of the SESA was made
available for developers and has identified, a list of key project aspects that can have
considerable cumulative impacts on the surrounding environment and that need to be
addressed collectively and jointly by all developers. These are summarized as follows:
— Traffic management

— Water consumption, wastewater and waste management

— Labour influx and workers accommodation

— Community safety and Site security

— Community engagement and grievance systems

— Corporate Social Responsibility

In this respect, the developers association has issued in February 2016 a Request for
Proposal for Facility Management, Social and Environmental Assessment,
Implementation and Management for all aspects identified by the SESA NTS.

Page |5
Plant Systems

ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

1.3 Project at a glance

No. Particulars

Description

General Power Plant Location Information

1 | Project site

Western Desert, North-West Aswan City

Name of Governate

Aswan Governate

Plot of Land No. SBN (1-1)

2
3 | Plot Number of Beban Site
4 | Geographical Coordinates

Point 1: X 468845.31 Y 2704679.94
Point 2: X 468845.31 Y 2703049.95
Point 3: X 468556.26 Y 270305
Point 4: X 468559.63 Y 2704680.53

5 | Nearest Settlements

Benban Al Gdeeda and Faris Village

6 | Land Plot Area

0.46 km?

7 | Annual Global Horizontal
Irradiation

2300-2400 kWh/m?

8 | Annual Global Normal Irradiation

2000-2200 kWh/ m?

Photovoltaic (PV) Development

9 | Type of PV Technology

Poly C-Si (JA Solar, Suntech, or Canadian
Solar)

10 | Peak Power Capacity/Module 330 Wp
11 | Total number of PV Modules 86,190
12 | Number of Modules per String 30

13 | Number of Strings 2873

14 | Model of Inverter Technology

(Schneider, KACO, SUNGROW or SMA)

15 | Total number of
Inverters /Transformers

11/11

16 | Photovoltaic Generation Capacity

Approximately 28.011MWp (DC) for a
22 MW inverter nominal power (AC)

17 | Structure Height and Tilt

1-Axis Trackers, design tilt is also
+/- 55°

Page | 6

Plant Systems

ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

1.4 Objective of the ESIA

The objective of the ESIA is to ensure that the project is environmentally and socially
sound and sustainable, and that any potential negative environmental impacts are
recognized early in the project cycle and taken into account before project
implementation. Furthermore, it is also intended to satisfy the environmental legal
requirements of the Egyptian Environmental Law 4 of 1994 amended by Law 9/2009
and its executive regulations No. 338 of 1995 modified by Prime Minister Decree no.
1741/ 2005, modified in 2011/2012 and 2015 as well as the EEAA (Egyptian
Environmental Affairs Agency) guidelines for EIAs issued 2009.

Moreover, the ESIA is also intended to satisfy the environmental requirements of the
international funding institutions including specifically the Performance Standards
(PS) of International Finance Cooperation (IFC).

1.5 Scope of Work

The ESIA of the proposed project would evaluate the project potential environmental
impacts in its area of influence; identify ways of improving project environmental
performance during its different stages by preventing, minimizing or mitigating
potential adverse environmental impacts and enhancing positive impacts. The ESIA
will cover the different components of the plant at the different phases of site
preparation, construction, startup and operation.

The scope of work covers the specific “terrestrial” impacts of the plant within the
facility premises, which includes construction, operation and decommissioning of the
PV plant.

1.6 Outline of ESIA study

This ESIA report includes:

- Chapter 1: Introduction and background on the project for which the ESIA is
developed as well as the scope and objectives of the ESIA study.

- Chapter 2: Description of the local regulatory framework as well as the IFC
Performance Standards applicable to the project activities

- Chapter 3: Description of the intended PV plant construction and operation phases

- Chapter 4: Description of the baseline environment of the project area

- Chapter 5: Discussion of alternatives for different project components.

- Chapter 6: Assessment of the potential environmental impacts and their mitigation
measures.

- Chapter 7: The environmental management and monitoring plan for the PV plant

Page | 7

Plant Systems
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

2. Policy, Legal and Administrative Framework

2.1

This section summarizes the environmental legislation and regulations of relevance to
the project. They were identified according to the type of the proposed activity
(described in detail in chapter 3), its geographic location and the expected impacts.
Consideration is first given to the national legislations pertaining to the execution of
the ESIA, followed by a review of guidelines of international financing institutions for
environmental requirements relevant to the project as well as the Company’s
environmental, health and safety framework requirements

National Legislation Pertaining to EIA

According to Law 4/1994, the project proponent must prepare an Environmental
Impact Assessment (EIA). Accordingly, environmental requirements are integrated
into the existing licensing system.

According to the Egyptian Guidelines for ELA (EEAA, 2009), proposed developments
are classified to three categories according to the severity of potential impacts. They
reflect the increasing level of environmental impact assessment. The three categories

‘are:

- Category A: projects with minor environmental impacts
- Category B: projects with substantial impacts
- Category C: projects with high potential impacts requiring full EIA

According to EEAA requirements, this project has been classified as category C project.
Therefore, the proposed PV plant requires a full ESIA that should cover construction
and operation phases and public consultation activities. However, since NREA is
currently preparing a Strategic Environmental and Social Impact Assessment Study
(SESA) for the wider development, the individual projects will be categorized under
the lower EJA level B, namely Form B ESIA, thus not requiring stakeholders’
consultation and engagement plans.

According to law 4/1994, modified by Law 9/2009, and its executive regulations (ER),
the EIA report will be submitted to the Competent Administrative Authority (CAA),
under which jurisdiction the project falls. For the PV Park, the CAA is the New and
Renewable Energy Authority (NREA). The CAA would send the EIA to EEAA to issue
its response within 30 days. If no response is received beyond this period, the
assessment shall be deemed approved.

' The IFC World Bank EIA categorization is in a revrese order as it considers Category A projects have the most
significant and Category C projects have the least significant impacts

Page | 8

Plant Systems
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

2.2 National Regulations Pertaining to the Project

2.2.1 Air Quality
Article 36 of Law 4/1994 and article 37 of its modified ERs (710/2012) give the
maximum allowable limits for exhaust gases from machines, engines and vehicles.

Article 35 of Law 4/1994 and article 34 of its modified ERs give the maximum
allowable limits for ambient air pollutants. Table (2.1) gives the maximum allowable
limits for ambient air emissions

For this specific project, the legal stipulations related to the induatrial areas apply
mainly to potential air emissions during the construction phase.

Table (2-1): Maximum Limits of Ambient Air Pollutants
According to Annex (5) of the Modified ERs of Law 4/1994 as well as the international

guidelines (IFC)
Maximum Allowable limits
ET ae 1hr 8 hrs 24 hrs l year
Urban Areas 300 - 125 50
Sulfur Dioxide -—
(ug/m3) m Meas. 350 - 150 60
International 20
guidelines (IFO) - - -
Carbon Urban Areas 30 10 - -
Monoxide Industrial
(mg/m) Areas 30 10 : :
International
guidelines (IFO) 30 10 - 2
Nitrogen Urban Areas 300 - 150 60
Dioxide Industria!
(ug/m") Areas 300 : 150 |_ 80
International
guidelines (IFO) 400 - 150 2
Total Urban Areas : : 230 125
Suspended I tie
Particles ndustria| - - 230 125
(ug/m3) Areas
International
guidelines (IFC) . - 230 90
Urban Areas : : 150 70
uf 3 strig
PMio (g/m?) Industria . - 150 70
International
guidelines (IFC) . - 150 70

Page | 9

Plant Systems
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

2.2.2 Noise
Article 42 of Law 4/1994 and article 44 of its modified ER (710/2012) give the
maximum allowable limits for sound intensity. Table (2-2) shows the maximum limits
of ambient noise levels in different areas.

For this specific project, these legal stipulations apply mainly to potential noise levels
during the construction phase.

Table (2-2): Maximum Limit Permissible for Noise Level in the Different Zones
According to Annex (7) of the Modified ERs of Law 4/1994

Permissible limit for noise level, dB (A)
Type of zone
Day time Night
7am -—-10pm 10 pm-7 am
Areas on roads whose width is
12 m or more, or industrial
. a 70 60
areas which comprise light
industries and other activities
International guidelines 70 70

2.2.3 Solid Wastes
Articles 37 of Law 9/2009, modifying Law 4/1994, and articles 38 and 39 of the
modified ERs are concerned with the collection and transportation of solid wastes.

Article 39 of Law 4/1994 and article 41 of its ERs set the precautions to be taken during
digging, construction, demolition or transport of resulting waste and dust so as to avoid
wafting, according to the following precautions:
Construction waste storage is to be carried out at site such that it does not
obstruct movement of vehicles and personnel.
— waste subject to emission should be covered to avoid air pollution
— waste is to be submitted to authorized waste contractors

Law 38/1967 concerning cleanliness and sanitation and its executive regulations
(decree 134/1968) regulates the collection, transportation, storage and disposal of solid
waste.

2.2.4 Hazardous Substances and Wastes
Article 33 of Law 4/1994 specifies that all precautions must be taken when handling
hazardous material either gaseous, liquid, or solid form to avoid any environmental
damage.

Article 28 of the ERs of Law No. 4 of 1994 identifies requirements for hazardous waste
management including the following:
— Identification: using the HW lists issued by the competent authority.
— Minimization: strive to reduced quantitatively and qualitatively the generation
of the HW
— Segregation: HW is to be separated from other types of non-hazardous waste.
In addition, the different types of HW must not be mixed together.

Page | 10
Plant Systems

ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

On site Storage: HW is to be stored in designated area, and containers must be
made of suitable materials and be properly sealed to avoid any leakages or spills
into the surroundings.

Off-site transportation: HW is to be submitted to authorized HW contractors.

For this specifc project, the legal stipulations apply to the generation of waste during
construction and operation phase, such as used oil, grease and other lubricating
materials.

2.2.5 Drinking water guidelines
The Decree of the Minister of Health 458/2007 provides the acpetable specifications of
potable water.The parameters are categorized under five categories as follows:
i. Physical parameters: such as colour, oudour, turbidity and pH.
ii. Inorganic parameters: such as hardness, dissolved salts, sulphates and chlorides
and metallic
iii. | Heavy metals and organic pesticides
iv. Microbilogical parametsr
v.  Radiactive substances
Table (2-3) below presents example parameters relevant to potable water quality for
drinking.and domestic purposes
Table (2-3): Example of potable water parameters
Maximum allowable limits
Parameter
mg/l
Dissolved salts at 120°C 1000
Total hardness (as CaCO3) _| 500.
Sulphates (SOs) 250
Chorides (Cl( 250
Iron (Fe) 0.3
Manganese (Mn) 0.4
Copper (Cu) 2
Zine (Zn) 3
Sodium (Na) 200
Aluminum (Al) 0.2
Total bacteria count — Not exceeding 50cell/cm’ at 37°C for 24 hrs
—Not exceeding 50cell/cm? at 22°C for 48 hrs
Total coliform —95% of the samples up to 100cm* examined
/year should be totally free of coliforms
—No sample should exceed 2 cell/100 cm?
provided that this limit does not occur in two
sucessive samples form one sampling source.
Streptococcus pyogenes — None
Page | 11

Plant Systems
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

Algae —Microcystene should not exceed 1
microgram/l in case of blue green alge bloom
Microscopic examination — Totally free of living protozoa

For this specific project, the legal stipulations related to the quality of potable water
apply to the construction and operation phases.

2.2.6 Work Environment

The Egyptian Labour Law number 12/2003 organizes working conditions and
management of worker relationship. The national labour law in its different articles;
addresses the individual labour contracts, terms of employment, wages and leaves,
collective negotiations and collective labour agreements and litigations as well as
vocational training are addressed in sections one to four. The occupational health and
safety requirements are addressed in Book five. A number of explanatory notes and
ministerial decrees have been issued detailing the different stipulations of the law.

Part 3 of Book 5 of the labor law number 12/2003, articles 208 through 215, address
the responsibility of companies to protect workers against risks resulting from handling
of gaseous, liquid and solid chemical substances. The Ministerial Decree 134/2003
requires that organizations hiring more than 50 employees establish an occupational
health and safety department to be responsible for the workplace and employees’ safety
and provide the necessary equipment for measuring and monitoring pollution in the
work environment. Besides, Ministerial Decree 211/2003 of the Ministry of Manpower
also addresses the requirements to prevent adverse physical, chemical, biological,
mechanical hazards and the dynamic electricity hazard in the workplace as well as
keeping medical surveillance records for the employees

According to articles 43 and 45 of Law 4/1994 and articles 44, 45, 46 and 47 of its
executive regulations, the facility owner must provide the protective equipment and all
necessary safety measures for the workers against noise, heat stress and gaseous
emissions inside the work place. In addition, it is the responsibility of the facility’s
owner to provide all closed and semi-closed places with efficient ventilation system.
Moreover, article 32 of the decree 211/2003 addressed the protection against high
voltage risks in electricity generation plants. It describes measures for occupational
safety measures when handling and maintaining electric equipment, wires and cables.

The legal stipulations apply to the workplace conditions during construction and
operation phases.

2.2.7 Management of Liquid Wastes
Law 93/1962 sets the conditions for discharging wastewater to public sewer networks.
Decree 44/2000 of the Ministry of Housing modifying the executive regulations of Law
93/1962 address the conditions and maximum allowable limits for discharge of
wastewater to public sewer network.

As there will be no public sewer system extended to the site. However, the Decree

provides general conditions and criteria to be fulfilled for treated sanitary wastewaters
that are re-used for agricultural/landscaping purposes (Article 15).

Page | 12

Plant Systems
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

2.2.8

2.2.9

2.3

The legal stipulations apply to the discharge of domestic sewage water resulting from
workforce during construction and operation activities in case a construction camp
constructed on site. If not then this legal stipulation will only apply to the project
activities during construction and operation if wastewater is treated on site for
irrigation purposes.

Environmental and Other Registers

Article 22 of Law 4/1994 and article 17 of its modified executive regulations stipulates
that establishments should maintain an environmental register for its activities. Article
17 and Annex (3) of the ER provide the content of the environmental register and state
that the owner of the facility must inform EEAA with any non-compliance.

Furthermore, articles 26, 28 and 29 of the modified ERs are concerned with the rules
and procedures of hazardous substances and waste management. Accordingly, a
register for the hazardous waste should be maintained as well as record for the
hazardous substances used.

In addition, article 211 of the Labour Law 12/2003 and article 34 of the Decree of the
Minister of Labour and Manpower no. 211/2003 regarding requirements to prevent
adverse physical, chemical, biological and mechanical hazards in the workplace,
stipulates that companies should prepare, records/ reports/register for chemical safety.

The legal stipulations apply to constrcution and operation phase.

Legislation applicable to Cultural Heritage

Law No. 117 of 1983 promulgating the Antiquities’ Protection Law, as amended by
Law No. 3 of 2010, deals with the protection of antiquities. It is the main law in Egypt
regarding the protection of archaeological and historical sites. The Ministry of State for
Antiquities (MSA) is the authority concerned with the supervision of all archaeological
affairs and sites in the country (Article 5). The Ministry of State for Antiquities (MSA)
is responsible for discovery of antiquities and all exploration activities on Egyptian
territory. MSA must be notified in the event that an unrecorded ruin is found by any
person (Article 23). Although there are no cultural heritage areas in the site vicinity, the
EIA report will refer to relevant regulations for unlikely cases of chance finds.

The legal stipulations apply to construction phase. However, based on the consultant's
knowledge of the project area, no cultural heritage is indicated in the project area or
its proximity.

Guidelines of the International Financing institutions

In addition to Law 4/1994, this ESIA is prepared according to the requirements of the
international finance institutions particularly the IFC for projects proposed for
financing. In this context, the IFC requires the projects to abide by its Performance
Standards to ensure that they are environmentally sound and sustainable. Performance
Standards (PSs) are applied to manage social and environmental risks and impacts. The
performance standards define clients’ roles and responsibilities for managing their
projects and the requirements. The standards also include requirements to disclose
information. The IFC PSs are:

Page | 13

Plant Systems
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

Performance Standard 1: Social and Environmental Assessment and Management

System

Establishes the importance of:

(i) integrated assessment to identify the social and environmental impacts, risks,
and opportunities of projects;

(ii) effective community engagement through disclosure of project-related
information and consultation with local communities on matters that directly
affect them; and

(iii) the client’s management of social and environmental performance throughout
the life of the project.

This performance standard is relevant to most projects and applies to the current one.

Performance Standard 2: Labor and Working Conditions
Recognizes that the economic growth through employment creation and income
generation should balance with protection for basic rights of workers.

This performance standard applies to the aspects of employment during the different
project phases.

Performance Standard 3: Pollution Prevention and Abatement

Recognizes that industrial activities often generate increased levels of pollution to air,
water and land, which can have potential adverse impact on the surrounding
environment.

The performance standard applies to the potential emissions and wastes (solid and
liquid) from different sources during construction and operation phases and their
potential impacts.

Performance Standard 4: Community Health, Safety and Security

Recognizes that the project activities and infrastructure can increase the potential for
community exposure to risks and impacts arising from equipment accidents, structural
failure and releases of hazardous materials. Impacts may also arise from exposure to
diseases and the use of safety and security personnel.

Regarding the proposed project is a PV power plant and is located inside the premises
of Benban Plant at distance of about 2 km from Cairo-Aswan Highway, thus potential
exposure of the outside communities, particularly the nearby Cairo-Aswan road users,
to the construction risks is expected to be minimal and localized. Moreover, potential
impacts on the community, during operation are expected to be insignificant. However,
these potential impacts will be addressed in this ESIA. Moreover, options for the site
security is to addressed in coordination with the other developers collectively.

Performance Standard 5: Land Acquisition and Involuntary Resettlement
Recognizes that the project design minimizes economic and physical displacement,
balancing social environmental and financial costs and benefits.

The location of the proposed project is within Benban Plant premises assigned to NREA,
thus no involuntary resettlement for this specific project or change in current land use
would take place.

Provisions of this performance standard do not apply to the proposed project since the
activities will not involve any involuntary resettlement or change in the land use.

Page | 14
Plant Systems

ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

Performance Standard 6: Biodiversity Conservation and Sustainable Natural
Resource Management

This PS addresses how projects can avoid or mitigate threats to biodiversity arising from
their operations as well as sustainably manage renewable natural resources.

As a significant part of the ESIA, the biological baseline in the project area is to be
described. Preliminary information about the proposed project area indicates absence
of significant ecological diversity. Yet, the ESIA will describe the different habitats and
biodiversity surrounding the area and investigates the potential project impact on them,
where/if applicable.

Performance Standard 7: Indigenous Peoples
This PS aims at preventing adverse impacts of the projects on communities of
Indigenous peoples and to provide opportunities for development benefits.

Provisions of this PS do not apply to the proposed project since there are no indigenous
communities in the area.

Performance Standards 8: Cultural Heritage
The objective of this PS is to protect the cultural heritage from the adverse impacts of
the project activities and support its preservation.

No cultural heritage components are expected. Moreover, there are no registered
archeological sites within or in close proximity to the proposed project
location. However, measures for cases of chance find will be addressed in the ESIA.

Page | 15
Plant Systems

ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

2.4 Workplace EHS Guidelines of Arinna Solar Power

Arinna Solar Power adopts a set of policies for environmental issues and defines and

communicates the environment, health and safety standards to their employees and

contractors.

Arinna Solar Power has a Quality, Environmental, Health and Safety Integrated

Management System based on ISO 9001:2008, ISO 14001:2004 and OHSAS 18001.

The Integrated Management System is a tool that helps maintaining a safe workplace

to protect the employees and prevent injuries and illness. For this reason, the

organization has developed work procedures and instructions to carry out the processes
according to the policy and goals of Arinna Solar Power.

All company activities are carried out having concern for the environment and

complying with the regulations in terms of Environment, Health and Safety.

The main cornerstones of these systems are

e Setting the Quality, Environmental and Health and Safety standards in the
Workplace as strategic elements for the operation of the company.

e Complying with all legal and regulatory requirements and all commitments
undertaken related to quality, environment and the health and safety of workers.

e Providing effective technical advice, continuous care, meeting agreed deadlines and
immediate care to deal win potential claims

e Promoting training and awareness among employees by ensuring the level of
training, motivation and technical means necessary for the efficient performance of
their activities

e Targeting efforts to continuously improve the quality of our services as well as the
efficiency of our processes, boosting relationships with customers.

e Planning activities in such a way that it ensues the prevention of pollution, damage,
and impairment of the health of employees, promoting the continuous improvement
of environmental and work-related performance

e Promoting communication mainly by informing employees of the commitments
undertaken with regards to quality, environment and occupational health and safety

e Creating a work environment facilitating appropriate personnel participation in all
activities and in achieving objectives

e Planning activities so as to ensure pollution prevention, promoting the continuous
improvement of performance in the environmental realm.

e Promoting the rational and efficient use of natural resources, and implementing
actions aimed at reducing, reusing and recycling the materials generated as a result
of activities

e Minimizing the environmental impact caused by activities with particular emphasis
on the waste generated, especially hazardous waste.

In addition, Arinna Solar Power seeks to contribute to life quality improvement and the

welfare of the local community. In this regard, the following will be implemented;

- Create a more sustainable energy model: where the sun is an inexhaustible
and independent resource which does not send emissions to the atmosphere.
Page | 16

Plant Systems
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

- Contributes to job creation: Gestamp employs personnel along the entire
value chain: development, production, construction, operation, maintenance and
recycling.

- Promotes local employment.

Page | 17

Plant Systems
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

3. Project Description

3.1. Project Location

Arinna Solar Power SEA Solar is planning to establish a 20 MW Photovoltaic (PV) plant
within Benban PV Solar Park, NREA has allocated 37 km? for generating electricity
from solar power. The project site is located in the desert of Upper Egypt approximately
50 km to the north of Aswan airport, 25 km to the west of Kom Ombo city, with an
approximately 5.3 km from the paved Western Desert Highway Luxor-Aswan. The
project area is desert land and the nearest residential area (Benban village) is about 15
km to the east of the site and at the Nile bank. Figure 3-1 below shows the activities
surrounding the proposed location of the PV plant.

Jabal Al-Barqah
a
104m
20 km
20km
4okm
NREA PV Benban Site.
YZ, Gestamp Solar Site 50 km_ fous nInternational ne Se
Project Location Gestamp Solar | | Bl even

Figure 5-2: The Site and Surrounding Activities

The proposed PV plant will occupy the parcel SBN-(1-1). Currently, the site within
Benban solar park is surrounded by empty undeveloped land plots that have been
designated for other developers. In the future, the site will be surrounded by other PV
plants. Benban village is located at distance of about 15 km from the solar park
premises. Kom Ombo city and Daraw military Air base located at about 25 km eastern
the solar park premises. Figure (3-2) shows the location of Arinna Solar Power PV site
within the solar park

Page | 18
Plant Systems

ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

= 2 —s t
20 | 20 ar a
“ Mw | Mw tie
i; als oe |
i 3 | somw | somw | somw |] somw | 2) 3 | soMw | soMw - ~ |
A, [3 2 | eon | ema | cena || cone | § | | concn | om-on \
R 8 | am | Beko | Rel | Iataty | Ommoom | Ascens \
8 ? = a \ Road -1 = 5.97 km
a = \ :
\ Overhead T
S0Mw | SOMw | soMw | soMw | SoMw | SOMw | s0Mw | s0Mw e-
cos | oem | emnsp0gy | sence | amu gag | amram aman | emnce | concea \ cy
Acoms = ENARA | SpHaegy| Kom | atceme| Fas ‘Viedoves | Somme | 30 Mw Ve 0 ee Auillary Roads
Belling Sun Edison! ‘Mombo neue y
3S Main Roade
1 MMID Es
Cae
\
somw | soMw | somw | soMw | soMw | SoMw s0Mw | soMw
cx | SON) | 8ON4169  SBN{68) | SEN08) | SEN214) | BAN2oH | BEN-O3H) | GEN-{21-5 | CON-{20-2) £
Sweety | TBEA | Dee | Soler am | fe :
ENARA Rowe | ame | | SB | aly | zasane i Road 2 = 6.69 km
Road- 3 = 7.4 km
20 25 ] 20] 20] 0 —_———
Mw Mw | Mw] Mw] Mw]
J TIE] I] F] som’
some | sone | some | sonw | somw |g] SMe g\glala| i
omsere femigng | emrtee | emgon femnong |) mine i 8
lp / vv] Fhocais. 3 a
/ gz } | Am \
In Tr r 7) Tae =p fa be : INREA (New & Renowable Bocgy Authority)
Overall View Net Area = 37.15 Km? Toe __ abana mo)
\\S aie] marae he
‘Dewar [tem M4 [Due ——— Ei

Figure (5-3): Arinna Solar Power SAE Solar Project (plot 1-1)

Page | 19

Plant Systems
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

3.2. Process Description

NREA is planning to construct four substations to connect the electric power
produced by PV plants within Benban Complex to the national grid. The
proposed PV project is one of these utility scale and grid connected plants.

The proposed project comprises three broad components as follows:

Solar Field (PV Modules): The solar energy conversion to electricity
takes place in a semiconductor device that is called a solar cell. A
number of solar cells are connected together to form a PV module (solar
panel). These are the heart of the PV system.

Electro and electromechanical equipment: The electric current
produced by the PV modules is DC current, which is transformed to AC
current through the inverters. In addition, transformers and switchgears
are used to control the power output of the solar modules.

Connection to the grid: The project is a utility scale type and will be
directly connected to the National Grid through lines and substations to
be established by NREA.

The following sections address the process description of the proposed project.

3.2.1 Solar Field

The project involves installation of a 20 MWac capacity solar field plant.

Solar Field Technologies and Positioning

PV module technologies can be classified into three categories depending
mostly on the module manufacturing technology and/or the main material
type and grade employed in producing PV modules. These categories are:

- Mono and Poly Crystalline Silicon

- Thin-Film Silicon

- Compound Thin-Film

The PV plant will consist on the installation of polycrystalline silicon solar
modules mounted on a single axis tracking system.

Orientation of the Modules with Respect to the Angle of the Sun

For optimal performance, PV systems aim to maximize the time they face
the sun. In static mounted systems modules are often set to latitude tilt, an
angle equal to the latitude.

86,190 pieces of 325 Wp Polycrystalline Silicon cells will be installed. PV
panels will be installed at a height between 2-2.3 m.

The cells are treated with a special non-reflective layer to ensure consistency
of color, preventing discoloring within the module and noticeable aesthetic
improvement.

Page | 20

Plant Systems
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

3.2.2

Modules are treated in such a way that they can withstand inclement weather
conditions and operate efficiently without interruption during their long useful
life.

A combiner box will be used to combine the output of several strings coming
from each row into a single DC source output. DC cables from the PV modules
to the combiner boxes will be tied to the fixed structure.

It is worth mentioning that adequate spacing will be kept between the PV arrays
in order to limit the effect of shade. This distance takes into account
maintenance and operation.

Electric Equipment

After combining the DC current produced from the solar field stage (PV
modules), power production mechanism takes place through the following
electrical equipment:

e Inverters: Inverters will be used to convert direct current (DC) from the
combiner boxes to alternating current (AC) and are to be constructed by
Arinna Solar Power SEA. In addition, the inverters will perform other
functions for power quality and control as follows:

- Automatic operation: The inverter automatically shuts off when the sun
goes down.

- Prevention of stand-alone operation: When the connection with the
National Grid is for any reason disabled, the inverter detects the change
and stops the PV power generators.

The facility will be divided in blocks. Each one consisting of one inverter
station, total number of 6. Each block has a capacity of 4,000 kWn. The LV
AC system comprises the connection from the inverters to the step-up
transformer as well as the auxiliary power supply. LV transformer will
elevate the incoming voltage from 400 V to 22 kV.

e Switchgear

Once the current is converted into AC 22 kV, the energy will be conducted
to the plant switchgear, which is a circuit breaker that protects the
downstream circuits against short circuits, over-loads and other electrical
faults.

e MV Step-Up Transformer

This is to be constructed by Arinna Solar Power SEA to step up to 220 kV.
In this respect, developers would need to coordinate together the cable
laying activities to connect to the substations.

Oil cooled transformers and self-cooling (air cooled) type transformer are
used as these are similar to those used by the Egyptian distribution company.

Page | 21

Plant Systems
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

e Control System

One Supervisory Control and Data Acquisition (SCADA) system will be
installed to collect information.

3.2.3. Connection to the Grid
As mentioned before, and as part of the interconnection installations, it is

planned by EETC to build substations to receive the electrical production
from the PV plant (220 kV) and to elevate to the line voltage.

Figure (5-4 shows a schematic diagram of the project.

Page | 22
Plant Systems

ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

Pv

Module

PV

Module

Pv

Module

Pv

Module

PV

Module

Pv

Module

Pv

Module

PV

Module

Pv

Combiner
Boxes

Pv

Module

PV

Module

Pv

Module

PV

Module

Pv

Module

Page | 23

Dc Inverters

AC

MV
zg Step-up
a Cc 220 kV AC
Nv
Lv | Transformer
<
Step-up
Transformer

Auxiliary

Power supply

Figure (5-4): Project’s Schematic Diagram

Plant Systems
ESIA for Arinna Solar Power SAE Photovoltaic Power Plant in Benban, Aswan

3.3 Utilities and Infrastructure
The PV plant will use different utility units, including the following:

3.3.1 Buildings

¢ Construction

During construction the following facilities will be constructed to house and
service employees (laydown areas).

Offices

Warehouses

External storage
Accommodation
Mess/ eating facilities
Sanitary facilities

e Operation

Buildings will be constructed to house employees and operation and
maintenance activities.

3.3.2 Storage tanks

Sewage tank; will be used for the wastewater discharged through the
network within the facility during construction and operation. The
sewage tank will be emptied by external contractors authorized by the
governorate for WW disposal. The wastewater would be discharged at
the nearest wastewater treatment plant in Ballana (daily treatment
capacity about 3200 m?/day’, serving Daraw and Kom Ombo at about
20 km from Benban.

Diesel generator and associated tank: diesel will be used to power a
generator for construction works.

Emergency diesel tank: diesel will be used to generate electricity as
backup power during operation to move the tracker system to safe
operation mode (stall position) during power cut off. Thus, an
emergency standalone tank with a capacity of 3 m* and made of steel
will be constructed to supply the generator in case of emergency.

Potable water tank; during construction, water will be supplied from
tanks. A PVC tank will be considered with supporting structure,
foundation and the civil works associated to its own pipe network with
a total capacity of 10m’.

The water is expected to be provided through a subcontractor.

Fire protection Fire extinguishers will be used for fire protection
purposes instead of water. The fire extinguishers will be placed in key
locations distributed throughout the site, and will be kept near electrical
installations or elements that can pose a fire hazard. In addition, three
fire water tanks will be installed of capacity 5m? each.

? Aswan Environmental Profile, 2003

Page | 22

Plant Systems
ESIA for Arinna Solar Power SAE Photovoltaic Power Plant in Benban, Aswan

3.3.3. Security measures

In the course of ensuring that operation assets and personnel are secured and
safeguarded in a legitimate manner, Arinna Solar Power SEA will ensure sound
security measures are undertaken. For project security purposes all cables for
power and communication will be steel armored to prevent sabotage.
Protection against lighting will also be present on site.

An alarm system will be installed. The system will be linked to 24 hour
manned control room as per insurance requirement.

3.3.4 Safety measures

For protection against fire,

- fire extinguishers will be permanently installed at each
transformer/inverter station

- Adequate fire extinguishers will be present in O&M building

- Perimeter road should serve as fire break.

- a water reservoir will be constructed

3.4 Construction Activities

3.4.1 Main Activities and Schedule

According to the determined timeframe, the overall construction activities will
be finished within 13 months from obtaining all the necessary permits and
approvals. Site construction works are expected to take 12 months, grid
connection is expected to take 1 months. Construction is expected to start in the
October 2017. Major on-site activities will include civil works, construction of
buildings, installation of equipment and utilities, testing and commissioning of
equipment, and piping.

e Site preparation
The following activities will be implemented during the site preparation
stage:

- Site survey and geotechnical investigations will be
conducted to prepare the site for construction.

- Clearing the site of rocks, vegetation, levelling the ground.

- Ensuring that adequate space is provided for satisfactory
operation and maintenance of the plant items.
- Complying with drainage requirements with minimum site
preparation costs.
- On site soils testing of all foundation compactions.
e Access roads & entrances
To have access to the site, a new road of about 6 km will connect the main

entrance PV installation with the existing asphalt road. The entrance of the
PV plant will be set on the north side of the parcel.

Clean surface material will be reused to the most possible extent for road

Page | 23
Plant Systems

ESIA for Arinna Solar Power SAE Photovoltaic Power Plant in Benban, Aswan

3.4.2

3.4.3

filling and will be provided on site.
Roads of the solar field will consist of compacted site material and gravel
capable of support of the transit loads during construction and operation.

e Laydown areas

- An area designated for storage of equipment and works
machinery, and any necessary material production will be
laid out in this area.

- Temporary structures for offices, tool rooms, warehouses
and other uses will be provided, as deemed necessary during
the execution of the work as mentioned in 3.3.1.

- It will be furnished for all construction plant and temporary
facilities and all equipment, materials and supplies required
for execution of the work.

- Sanitary facilities for workers during construction phase

When the construction work is completed, all such temporary structures and
facilities will be removed from the site and areas disturbed by those
structures and their use will be restored to a condition at least equal to their
original, undisturbed condition.

e Fencing and gates
The perimeter fence height will be minimum 2.5 meters above grade and
have climb-over protection.

Estimated number of the required labor

During Construction: The direct labour force required for the project
construction will be in the average of 75 workers at peak construction stage,
including skilled and unskilled persons. Approximately, 80% of the work will
be undertaken by skilled and semi-skilled workers, while 20% of construction
jobs will be undertaken by skilled labour. The company will encourage
contractors to hire most workers from local communities. All aspects related to
workers accommodation will be addressed through the Management Facility
Company that will be designated by the Benban Developers Association (BDA)

Construction Emissions and Wastes
Construction operations may generate gaseous emissions, liquid effluents, noise
and solid waste as follows:
© Noise
The main noise sources during construction include heavy equipment, and
cutting machines and vehicle movement.
e Air Emissions

Air emissions during construction phase include smoke, fumes, exhaust
gases and dust from site clearance, excavations and filling, construction and

Page | 24

Plant Systems
ESIA for Arinna Solar Power SAE Photovoltaic Power Plant in Benban, Aswan

transportation of construction materials.

Wastewater

The generated wastewater will be unloaded by external truck of authorized
WW contractors.

Solid Waste

Non-hazardous solid wastes will include:

- Packaging and plastic, wood pallets waste
- Potentially broken panels

- Unused construction materials, off-cuts from piping and
cabling bulks;

- Civil wastes and debris such as sand, cement, bricks,
aggregates, steel parts, aluminium, wood, etc.

- Municipal solid waste from workforce, offices and
administration buildings.

The solid waste will be collected by a licensed contractor for safe disposal
through the approved sites or sent for recycling as feasible. Winnergy will
separate non-hazardous wastes in labelled containers prepared for this
purpose.

Hazardous waste: include mainly waste oil, contaminated absorbent
materials, used sprays, contaminated plastic and metallic containers from
machinery and maintenance activities. Winnergy will store, pack and label
hazardous wastes according to valid national legislation and remove
hazardous waste through authorized waste management officers.

3.4.4 Superficial Water Sources Consumption during construction

During construction, large volumes of water will be required for sanitary
purposes. Assuming 50 liters per capita this can amount around 3.75 m3 per
day during peak time, plus any water required for construction (concrete
production for building work; equipment cleaning). There can also be a
requirement to control fugitive dust (e.g. from vehicle traffic on unpaved
roads) by water spraying.

Number of | Consumption Daily Monthly
Tes | Gyula Cubic litre Cubic
(Citeestay7) meter meter
75 50 3750 3.75 112500 112.5

The waste consumption for construction activities and fugitive dust emission
control is estimated on 10ms3/day

Page | 25

Plant Systems
ESIA for Arinna Solar Power SAE Photovoltaic Power Plant in Benban, Aswan

Daily Monthly
Liters Cubic m Liters Cubicm
Construction activities 10000 10 300000 300
Workers consumption 3750 3.75 112500 112.5
Total consumption 13750 13.75 412500 412.5
Provision of adequate sanitary facilities during construction will require

3.5

3.5.1

3.5.2

3.5.3

substantial volumes of water during the construction phase. Assuming 50 liters
per day per person on site this could in total require around 3.75 m3 per day
(for 75 workers). These volumes are manageable and could even be brought in
by tanker.

Operation Activities

Labour

Permanent employees on site are expected to be 5 workers. According to the
company’s employment policy, preference will be given to workers from
neighbouring areas, depending availability of suitable qualifications.

Operation Emissions and Wastes

© Wastewater

The generated domestic wastewater will be unloaded by external truck of
authorized WW contractors.

¢ Solid Waste

Non-hazardous solid wastes will include mainly municipal solid waste from
workforce, offices and administration buildings. The solid waste will be
collected by a licensed contractor for safe disposal through the approved
sites.

e Hazardous waste: include mainly waste oil from machinery and
maintenance activities.

Water consumption during operation phase

During operations, water large quantities could be required for panel cleaning;
water requirements for sanitary purposes will be low as the number of control
and maintenance workers.

Because of sand-blow, panels will have to be cleaned regularly to prevent dust
build-up which would affect panel performance. Figure below shows a panel
exposed at Benban, covered with a thin film of sand, next to a clean one. A

Page | 26

Plant Systems
ESIA for Arinna Solar Power SAE Photovoltaic Power Plant in Benban, Aswan

realistic frequency for cleaning is not known and depends on weather
conditions. Cleaning can be done with or without water (brush cleaning), in
commercial PV installations often with automatic or semi-automatic cleaning
systems. The figures below show examples of both cleaning methods.

According to developers with PV installations operating in similar conditions
(desert environment), cleaning could become necessary once or twice per
month. Dry cleaning mechanism will be utilized, alternating with ,,wet
cleaning“ every two months for optimize the use of water resources an
maximizes water use efficiency. Cleaning with water could require between 2
and 4 liters per panel for each cleaning cycle. The estimated water
consumption during Operation and Maintenance Phase is presented in the

following table.
Bimonthly Annual
Number of | Liter/ Liters Cubicm Liters Cubicm
PV panels _| Panel
95,220 3 285,660 285.6 1,713,960 1,713.9
Page | 27

Plant Systems
ESIA for Arinna Solar Power SAE Photovoltaic Power Plant in Benban, Aswan

4. Environmental Baseline

The content of this chapter is based on review of the available and publicly
accessible documentation addressing the relevant environmental aspects of the
project in addition to site visits and ecological survey in 28" of July 2015 and
11" of November 2015. In case of additional information/details are provided
in the final SESA report, these will be incorporated in this ESIA, when the final
SESA is made available to the developers. The environmental baseline
addresses in the following issues in particular:

- Physical Environment
- Biological Environment
- Socio-economic characteristics

The environmental baseline also aims to provide assessment of the
environmental sensitivity at and/or surrounding the selected site and potential
hazards of the study area.

This section provides a description of the main physical environmental
components at the project area including climate and meteorology, air quality
and noise, as well as electricity infrastructure. The aim of presenting these data
is providing benchmark analysis of the status of these components before
commencing the project activities to provide information for decision makers as
well as secure reference conditions for future environmental monitoring/audit,
if any.

The project is planned to be located on the desert in the south Egypt, 50 km
approximately to the north of Aswan airport and 20 km to the west of the city
Kom Ombo.

The site is located at 15 km to the west of Benban Village which is the nearest
residential area. The site is approximately 2.0 km from the paved Western Desert
Highway Cairo-Aswan. The following table shows the project coordinates.

Table (4-1): Project Coordinates

Point x Y
1 468845.31 2704679.94
2 468845.31 2703049.95
3 468556.26 2703050.53
4 468559.63 2704680.53

Page | 28
Plant Systems

ESIA for Arinna Solar Power SAE Photovoltaic Power Plant in Benban, Aswan

Jabal Al-Bargah
a
404m
20km
30 km
40Km
—]_ NREAPV Benban Site
W., Arinna Solar Power sokm eA
a Con —

Figure (4-5): Location and Surrounding Area of the Proposed PV plant

4.1 Physical Environment
4.1.1 Climate

The climatic and meteorological data presented herein was obtained from the
closest station located in Aswan. The study area is located within the Western
Desert, and accordingly is characterized by hyper-arid conditions. The climate
is generally extremely dry, bright and sunny year round, with annual average of
rainfall about 1.9 mm and averages high temperatures are consistently about
32.5 °C according to Aswan meteorological station, Egyptian Meteorological
Authority in 2011 as shown on table (4-2).

Table (4-2): Climate Indicators of Aswan station

Annual average of air temperature 25°C
Annual maximum average of air temperature 32.5 °C
Annual minimum average of air temperature 17.5 °C

Source: Aswan meteorological station, Egyptian Meteorological Authority, 2011

a) Wind
The prevailing wind is NW-NNW dominate most of the year. Generally, the
wind speed varies between 8.3 knots in December and 9.4 knots in April.
During winter season at Aswan, the wind speed varies between 8.3 and 9.4

Page | 29

Plant Systems
ESIA for Arinna Solar Power SAE Photovoltaic Power Plant in Benban, Aswan

Knots, while in summer season it varies between 8.7 and 9.1 knots, as shown
below.

Table (4-3): Monthly average of Wind Speed

Month Wind Speed (knots)
January 8.7
February 9.1
March 9.4
April 9.4
May 9.1
June 9.1
July 8.8
August 8.7
September 9
October 8.9
November 8.4
December 8.3
Average 8.9

January
94
December 92 Febeaury

November March
October

April

September

August June

Figure (4-6): Monthly average of wind speed

b) Temperature

Page | 30

January is the coldest month, where it has the minimal air temperature
throughout the year about 9.5 °C, while July is the hottest month and the air
temperature reaches its maximum value of about 39.5 °C. Figure (4-3)
shows the monthly distribution of monthly maximum, minimum and

Plant Systems
ESIA for Arinna Solar Power SAE Photovoltaic Power Plant in Benban, Aswan

average air temperature in Aswan from the Egyptian Meteorological
Authority.

Table (4-4): Monthly maximum, minimum and average of air temperature
Month Minimum (°C) | Maximum (°C) Average
January 9.5 23.5 16.5

February 10.5 25.5 18
March 13 28 20.5
April 17.5 33 25.25
May 20.5 37.5 29
June 23 39 31

July 24.5 39.5 32
August 24.5 39 31.75
September 22.5 37 29.75
October 19 34 26.5
November 14.5 28.5 21.5
December 10.5 24.5 17.5

Temperature °C
Bann
onSa

©,

0
aS A & Sf A wCKS SY ¢ gs ¥
FSF FL K NM FF
oF x s eo SF
Pe ¥ oF of
< a x ¥

—e— Minimum (°C)
= Maximum (°C)

—t— Average

Figure (4-7): Monthly maximum, minimum and average of air temperature

c) Rainfall

In general the rainfall doesn't occur every year and the average rainfall over
the year less than 2 mm/year.

d) Global Solar Radiation
An accurate knowledge of solar radiation distribution at a particular
geographical location is of vital importance for the development of many
solar energy devices and for estimates of their performances. Global
radiation is the total short-wave radiation from the sun falling onto a
horizontal surface on the ground. It includes both the direct solar radiation
and the diffuse radiation resulting from reflected or scattered sunlight.

Page | 31

Plant Systems
ESIA for Arinna Solar Power SAE Photovoltaic Power Plant in Benban, Aswan

The Solar Atlas was issued in 1991, indicating that Egypt as one of the sun
belt countries is endowed with high intensity of direct solar radiation ranging
between 2000 — 2600 kWh / m? / year from North to South. The sunshine
duration ranges between 9 — 11 hours with few cloudy days all over the year.

Direct Normal Irradiation (DNI) Egypt
solargis

‘Sheva "eps"solrcis hve

N

‘Average annual sum, penios 1994-2010 ° 100%

< 1800 2000 2200 2400 2600 2800 3000> kWhim? DIil Solar Wap © 2014 GeoMode! Solar
Figure (4-8): Solar Map of Egypt
e) Evaporation

The evaporation rate is generally high in Aswan, with a maximum of 19.3
mm/day in June and a minimum of 6.3 mm/day in January.

Sf) Relative Humidity

The average relative humidity is 25.25% over the year (table 4-5). It
fluctuates according to the air temperature and wind conditions.

3 New and Renewable Energy Authority (NREA), Ministry of Electricity as part of the Renewable
Energy Testing Project initiated and managed by NREA and the US Agency for Inernational

Development (USAID) 1991

Page | 32
Plant Systems

ESIA for Arinna Solar Power SAE Photovoltaic Power Plant in Benban, Aswan

The relative humidity pattern refers to the presence of two summits through the
year in Aswan during January, and December. The average relative humidity
varies between 16% during May and 40% during November, as shown on (table

4-5).
Table (4-5): Monthly averages of relative humidity
Months Average Relative humidity (“%)
January 39
February 30
March 23
April 18
May 16
June 16
July 18
August 20
September 22
October 26
November 35
December 40
Average 25.25
45
40
35
& 30
z 25
2 20
2 15
$ 10
aos
in)
&
5 * rS e 3 we & RS s & a as a
< re & & fe)

Figure (4-9): Monthly averages of relative humidity
4.1.2 Geomorphology, Geology and Hydrology

a) Surface Topography and Geomorphology

The area is mostly flat lowland with the presence of a few low-height sand
dunes ranging between 2 to 4 m high. Elevation in the project site varies
between 159 and 164 meters above the mean sea level. The project site is
located 50 km west of Aswan City, and it can be accessed through Aswan
suspension bridge, which links between east and west parts of Aswan city,
for 10 km, then another 34 km along the northern-west side of Aswan
suspension bridge. Proposed roads (dusty paths), in the study area, are
located at intervals ranging between 3 and 7 km, west of the western desert
highway.

Page | 33
Plant Systems

ESIA for Arinna Solar Power SAE Photovoltaic Power Plant in Benban, Aswan

Mountain Jabal El Barqah is located at about13 km west of the project site. The
rock unit is fragmented sandstone with interventions of gravels and
conglomerate.

The study area is located within the upper unit of the Nubian sandstone.

Table (4-6): Geomorphological Characteristics of the study area

Layer Thickness Key components
Upper layer | 20-85 m | Different types of shale with quartzite
formations
Intermediate | 10-22 m | Sequences of sand rocks rich in iron
layer components
Lower layer | 40-55 m | Conglomerate, gravel and fragmented
sand rocks

Source: Said, 1962

Nubian sandstones are widespread along the western side of the Nile Valley.
While on the Eastern site, Nubian sandstones start narrowly to show north of
the High Dam surrounded by igneous and metamorphic rocks; then sandstones
starts to show up again. The Nubian Sandstone consists of alternating beds of
sandstone and clay. The clay beds are laterally discontinuous and separate. The
sandstone is separated into a multi-layered aquifer system, bounded below by
impervious basement rocks. The Nubian Sandstone is occasionally overlain by
impervious rocks and interbedded by clays.

The thickness of the sandstone system ranges between 500-1000m near the
Sudanese borders and in regions north of Kharga Oasis, 500-2000m in Farafra
and 500-3500m in regions south of Siwa. The Regional salinity distribution
shows a decrease of salinity towards south from highly saline in the north to
fresh water in the south with average salinity of less than 1000ppm.

Table (4-7 shows the characteristics of main aquifer systems of Egypt. The proposed

project is located within the Kharga aquifer system, as shown in

Figure (4-10 below.

Page | 34

Plant Systems
ESIA for Arinna Solar Power SAE Photovoltaic Power Plant in Benban, Aswan

Table (4-7): Characteristics of main Aquifer Systems of Egypt

Name of aquifer ‘Type locality Depth of top Saturated Depth to water Hydraulic Porosity (%) Salinity
aquifer (m) — thickness (m) table (m) conductivity (ppm)
(m/day)
Granular rocks
Nile Valley and Delta aquifer Nile Valley 0-20 10-200 0-5 50-70 25-30
Nile Delta (south) 0-20 100-500 OS 50-100 25-30
Nile Delta (north) 20-100 500-1000 0-2 <50 >30
Coastal aquifers Mediterranean 0 <s #15 15-25 >30
E1-Qaa plain 50-100 60-80 50-70 $10
El-Arish aquifer 15-30 40-0 0-30 $20
Nubian Sandstone Westem Desert
Kharga 50-200 500-700 0-30 24 » <1,000
Dakhla 200 500-1,000 0-20 67 20-25 <1,000
Bahariya 150-300 1000-1500 0-20 3-10 20-40 <1,000
Farafra 200-00 -1000-2,000 Flow 2s 20-30 <1,000
East Oweinat 10-20 100-300 20-30 10-20 20-30 <1,000
Nile basin fringes
Qena area 100-250 S00 Flow 1-2 2,000-2,500
Lageita area 100-500 200-400 Flow 13 1500-2,000
Eastem Desert
Esh EI Mallaha 0-30 >200 Flow 3,000-4,000
Nubian Sandstone Sinai
Nakhla 1000 2,000 200 1,500-2,000
Oyun Moussa 100-500-1500 Flow 1,000--4,000
Mohgra aquifer Natron/Qattara 0-200 500-900 100 » 1,000-1,2000
Fissured rocks
Carbonates Wadi Araba 0-100 500 Flow 1,000-1,2000
Hard rocks South Sinai 0-50 +50 1,000-2,000

Depths are measured from ground surface

Source: Goundwater of Egypt” an environmental overview, M.R.EI Tahlawi, A.A. Farrag, S.S. Ahmed,
Environ Geol, 2007
Groundwater Assessment in Egypt, K.Hefny, M. Samir Farid, M. Hussein, Planning for
Goundwater Development in Arid and Semi Arid Regions, Round Table Meeting October,
1991.”

Page | 35
Plant Systems

ESIA for Arinna Solar Power SAE Photovoltaic Power Plant in Benban, Aswan

a

SUDAS
R99 Miocene CH rrasic

Grocene (vain ss.
ecreractous EREEE]BASEMENT

Figure (4-10): Geological map of the project area

Source: Environmental Hydrogeology, Second Edition 2nd Edition by Philip E. LaMoreaux ,James W.
LaMoreaux,Mostafa M. Soliman, Bashir A. Memon,Fakhry A. Assaad, 2009

To the north of Daraw, there is a wide valley on the western side of the Nile
surrounded by wavy sandstones. On the eastern side, there are sand dunes in
Kom Ombo plains in the form of a semi-circle or a large arc starting from New
Balana, New Toshka and Enaiba (which represents the middle of the arc)
passing through Ibeem and Nasser till its final destination at Al-Selsela
mountain with vertical ridges at both sides of the river.

Loose sand sediments are widespread, which are formed as a result of erosion
factors that disintegrated sandstones, covering the surface of the area. When
wind blows, it carries such sand over a long distance to diposit, when it gets

Page | 36

Plant Systems
ESIA for Arinna Solar Power SAE Photovoltaic Power Plant in Benban, Aswan

weaker, behind the isolated heights or at the top of plateaus and dunes
interrupting such winds. When sand settles during the journey, it takes the forms

of waves or dunes. Resu

ting shapes are small waves ranging between | cm and

2 meters (Mahsoub 1984 p.115).

The soil is well-sorted

sand. Followed by consecutive sedimentations of

boulders, conglomerate and gravel with a bonding material containing ferrous

oxides show up. The fol!

owing table shows results of the geological survey of

soil samples in Benban area.

Table (4-8): Soil Characteristics in the study area

Sample Depth Fine Coarse | Calcium | Dissolved
location (em) Clay | Silt | sand sand % | carbonate salts
% %_ |%
Benban 0-30 75 | 2.5 31.29 55.68 2.78 2.25
Bahary 30 - 60 6 3.5 31.22 55.33 3.73 0.22
(West of | 60- 100 | 2.5 1.5 28.81 64.43 2.64 0.12
Daraw)

Annual report of Geological Survey

Page | 37

Authority (1954).

Plant Systems
ESIA for Arinna Solar Power SAE Photovoltaic Power Plant in Benban, Aswan

Figure (4-11): Some pictures taken during the field visit showing nature of soil at
the project site

Page | 38
Plant Systems

ESIA for Arinna Solar Power SAE Photovoltaic Power Plant in Benban, Aswan

b) Hydrology and Hydrogeology
The main course of the Nile represents the main source of surface water at
a distance of 18 km east of the project site. No flash flood drains, , were
noticed in the study area during the site visit. However, based on the Flash
Flood Atlas for Aswan Governorate’ it is indicated that the PV park area is
located within an area of low to medium flood intensity and flood risk as
shown in the figures below.

Figure (4-12): Flood Intensity

4 Flood Atlas for Aswan Governorate, 2012, Ministry of Water Resources and Irrigation

Page | 39
Plant Systems

ESIA for Arinna Solar Power SAE Photovoltaic Power Plant in Benban, Aswan

4b All Jala

Flood risk

sos Lt asia 5135
Shpall gel pa gd 58 pa
a pitall 2 yi geal Ca geny ages

Figure (4-13): Flood Risk

According to the hydrological map of Egypt, the ground water in the project area
is about 50 -200m depth.

4.1.3. Seismicity and Earthquake Hazards

The seismicity of Egypt has been investigated through numerous studies, and is
well documented (El-Hadidy, S. et al 2003). During the last century, the 1995
Gulf of Aqaba was the strongest event in Egypt since the 1969 Shedwan Island
earthquake. In addition, the 1992 Cairo earthquake was the worst in terms of
associated severe damage compared to the other events (Abou El Enein K. M.
et al 2007). The table below provides information on the highest magnitude
earthquakes that took place during the last century.

Values of old seismic activities in the site and adjacent areas (in descending
order):

Page | 40
Plant Systems

ESIA for Arinna Solar Power SAE Photovoltaic Power Plant in Benban, Aswan

Table (4-9): Earthquake events in Egypt

Degree Second | Minute | Hour Day Month | Year
3.7 3.23 59 2 2 12 1998
3.6 0.46 17 8 20 7 1990
3.4 56.74 10 8 2 8 1990
3.3 17.52 50 13 19 9 1992
3.2 10.28 31 12 14 6 1991
3.0 4.68 43 3 15 6 1991
2.8 42.74 46 14 17 7 1990

Source: Ministry of Scientific Research, Aswan Seismic Observatory (Shater, B.A.,
1995 pp. 120- 124).

¢ Seismic Belts
The seismic activities in the Egyptian territory occur along the following
belts (El-Hadidy, S. et al 2003):
- Gulf of Aqaba-Dead Sea trend,
- Gulf of Suez trend,
- Cairo-Suez road trend,
- East Mediterranean-Cairo-Fayum trend,
- Mediterranean coastal dislocation trend, and
- Southwest Cairo seismogenic zone.

Page | 41

Plant Systems
ESIA for Arinna Solar Power SAE Photovoltaic Power Plant in Benban, Aswan

350 30 m8 mam 8806097
ne 200
SUEDITERKANEAN SEA
=
or) |__| s10

a [kas stuharneaac
nis | we
Ss
20 es

te
2500 ness) Oni one
} Projett Location
avo pf
bo Js Le
om |
en 2600 20 00 200 3000 3100
4 Zone 24z0ne 3rdzone_ zone «SH zone
PGA (cm/s?)
Figure (4-14): Seismic zones of Egypt
Page | 42

Plant Systems
ESIA for Arinna Solar Power SAE Photovoltaic Power Plant in Benban, Aswan

4.2 Biological Environment

4.2.1 Habitats

The main type of habitat present in the project’s area of influence is sand dunes.
This is composed of desert sandy and rocky plains characterized by variable
sheet with gravel interaction, and small plateaus mainly composed of boulders
and conglomerates. This represents extreme natural habitats characterized by
lack of vegetation and water resources.

Figure (4-15): Sand Dunes habitat in the project site

Page | 43
Plant Systems

ESIA for Arinna Solar Power SAE Photovoltaic Power Plant in Benban, Aswan

4.2.2

4.2.3

4.2.4

4.2.5

Flora

The proposed project site is located in an arid/extremely arid area, the presence
of flora is totally not observed within the project location.

Fauna

The surveyed project area is located in one of the typical western desert faunal
habitats that is mainly composed of sandy and rocky plains and represents
extreme habitats mostly without any vegetation and water resources.

Mammals

Some of the key mammalian species potentially present in these habitats are
Dorcas Gazelle, Gazella dorcas, Red fox, Vulpes and Ruepple Fox Vulpes
rueppleii and other small mammals which were recorded before in such
western desert habitats.

Figure (4-16): Fox trace in the project site

Birds

Many of the key avian species are recorded in literature which represents these
habitats such as Passerines including; wheatears, Larks, shrikes and warblers,
also, raptors and some species of family Corvidae.

a) Nearest Protected Areas
The nearest protected area to the project location is Saluga and Ghazal
Islands which is declared in 1986 as protected area, the two islands of
Salouga and Ghazal in the River Nile are about 3 km north of Aswan dam
with total area 0.5 km’. The project is located about 40 km from the border
of the protected area.

Page | 44

Plant Systems
ESIA for Arinna Solar Power SAE Photovoltaic Power Plant in Benban, Aswan

\
\
g
Jabal Al-Bargah
a
‘is *
yAswan City,
Pe cat
Saluga and|Ghazal Protected Islands
NREA PV Benban Site y
WZ pina Solar
Protected Area | Gestamp Solr Samm | -% |

Figure (4-17): Saluga and Ghazal Protected Area
4.3. Socio-economic Environment

The project is planned to be located in Aswan Governorate- Markaz Daraw
approximately 40 km north-west of Aswan city and 18 km from nearest city
Benban, near the Luxor-Aswan Road. In the following section Daraw and Kom
Ombo data from previous census will be shown, because they are the closest
urban centers to the project location.

4.3.1 Regional Population
According to the Information and Decision Support Center of Aswan
Governorate 2013 Census, the Daraw population was 111,857 capita represent
8.2% of total population, while Kom Ombo was 343,363 capita represent
25.3%. The nearest communities to project site is Benban and Benban Qabli
cities with a 16,015 capita represent 14.3% of total population in Markaz Daraw,
in addition to Al-Raqabah which represent about 8%.

Daraw is one of the most important trade centers between Egypt and Sudan. It
developed fame as it hosts dwellers of Al-Ga'afra, Ababdah and Ansar tribes
who live in Egypt. It is also famous for being the most important camel market.

Page | 45
Plant Systems

ESIA for Arinna Solar Power SAE Photovoltaic Power Plant in Benban, Aswan

4.3.2

4.3.3

4.3.4

One of the most important villages in Daraw is Benban which is the heartland
of Ga'afra tribes in Aswan*.

Regional Education

The literacy rate (10+) in Daraw was estimated in 2006 at 26.5% and in Kom
Ombo was estimated at 28% (CAPMAS, 2006), which is higher than the
national average (65.7%) and higher than the urban Governorates average
(80.8%). There are two higher education institutions, Aswan University and
Arab Academy for Science & Technology and Maritime in Aswan, and 463
primary schools.

In addition, the higher education level in both Kom Ombo and Daraw represent
about 4% in each city of the total higher education on the governorate level,
whereas the technical middle education (pre-university), mainly in the
agricultural field, is about less than 30% of the total middle education on the
governorate level.

Regional Employment

Unemployment rates at Daraw were estimated by CAPMAS 2006 at 15%, while
in Kom Ombo it was 16.3%. This is considered relatively high in comparison
to the national rate (9.9%) and lower than Governorate level (18.7%).

Regional Health services
The closest hospitals to the project site are located in Daraw and Kom Ombo.
There following table shows the health facilities in both cities.

Table (4-10): Health Facilities in Daraw and Kom Ombo

General | Primary Care Ambulance Ambulances
Hospital Units Points

Daraw 1 22 4 6

Kom Ombo 1 40 4 7

Source: Yearly Statistical Book, Aswan Governorate, 2013

4.3.5

4.3.6

Regional Infrastructure

In Daraw, according to the Information and Decision Support Center of Aswan
Governorate 2012, the total volume of produced water is about 10 thousands
m*/year and the total household units are connected to water networks is 65% ,
there is also a two sewage stations, while 29,949 unit are connected to
electricity.

In Kom Ombo, the total volume of produced water estimated for is about 70
thousands m*/year and the total household units are connected to water networks
is 81%, there is also a one sewage stations, while 70,767 units are connected to
electricity.

Transportation
Public transport is available along all the major roads leading to the towns.
Public and private bus lines link the towns developing centers with other main

5 Description of Egypt Book, IDSC, 2010

Page | 46

Plant Systems
ESIA for Arinna Solar Power SAE Photovoltaic Power Plant in Benban, Aswan

governorates (such as Cairo, Upper Egypt and Nile Delta) with stops in all major
settlements and connected by the national rail network. In addition, there are
taxis regularly operating the area. The total regional road lengths in Aswan
about 1,566 km.

There are no access roads to the location from the main highway. The
infrastructure is pending and it will be required for the construction, operation
and maintenance period. NREA has confirmed that there will be a road of 20
m width to be constructed to access the PV park.

4.3.7 Economic Activities

a) Tourism

The project site and contiguous areas have no tourism activities, the nearest
tourist area is Kom Ombo located 25 km away from the site. Aswan is
characterized by several tourist features that made it an international
destination for tourists from all over the world, especially in winter as it has
a moderate and dry climate due to its location on the Nile banks. It is also
an open museum for many archeological landmarks which date back to
various ages and spread all over the city.

Aswan Governorate statistics® show that there are approximately 21 operating
hotels and resorts, with a carrying capacity of 2,363 rooms or 4,714 beds.

Figure (4-18): Tourism tour at the Temple of Kom Ombo

° Yearly Statistical Book, Aswan Governorate, 2013

Page | 47
Plant Systems

ESIA for Arinna Solar Power SAE Photovoltaic Power Plant in Benban, Aswan

b) Agriculture
Agriculture is the main economic activity in Aswan. The majority of the
population works in the field of agriculture, which presents more than 30%
of the total economic activities in the governorate. The total cultivated lands
represent more than 96 thousand feddans, while cultivated lands in nearby
communities of Benban and Kom Ombo represent 10% and 33.3% of the
total respectively. The most common crops in project area are wheat, barley
and onions.

4.3.8 Cultural Heritage

Kom Ombo Temple is one of the main touristic sites in Aswan and located about
25 km east of project site. It had been constructed in the Age of Ptolemy VI on
the eastern bank of the river Nile. The main entrance pylon has now been
destroyed, but entering through a portal at the southeast the visitor comes into a
large court with remains of a Roman columned portico which has preserved its
colour in some places on the walls. The exterior of the temple of Horus contain
unique reliefs of a pair of goddesses with surgical instruments related to
childbirth.

Figure (4-19): Columns of Kom Ombo Temple

Page | 48

Plant Systems
ESIA for Arinna Solar Power SAE Photovoltaic Power Plant in Benban, Aswan

5.

5.1

5.2

Analysis of Alternati

The analysis of alternatives is based on the evaluation of numerous project
alternatives during the conceptual and pre-feasibility design phases.

When evaluating alternatives, particular emphasis was placed on the
environmental and social implications of the alternatives to ensure that the
option selected is environmentally sound and meets the Egyptian Laws and
regulations.

No Development Alternative

The alternative not to develop the proposed plant was used in this ESIA as the
scenario with which to compare the environmental and social impacts of project
construction, operation and closure.

It is worth mentioning that the project allows Egypt to benefit from one of its
main renewable energy resources, namely the solar energy. The project will also
contribute to meeting part of continuously increasing needs of the energy
requirements in Egypt. In addition, the project contributes in minimizing the
greenhouse gases emissions, particularly CO2, that would have been generated
if the same amount of energy was generated from fossil fuel fired power plants
as will be described in chapter 6.

It is worth mentioning that if the “no-development” alternative be selected, the
land proposed for the development would still be used for other renewable
energy projects as the site is owned by NREA and has been designated for
renewable energy projects.

Considering the type and nature of the project and that its minimal potential
impacts, the “no development” alternative has not been given further
consideration.

Alternative Site Location

All utility-scale solar energy facilities require relatively large areas for solar
radiation collection. Solar facilities may interfere with existing land uses, such
as grazing, minerals production or any other developmental activities. Solar
facilities could also potentially impact the use of nearby designated/protected
areas such as areas of critical environmental concern, or special recreation
management areas. Proper decision-making is a crucial parameter that would
avoid land disturbance and land use impacts. In addition, the cost of land area
puts financial burden on the overall project cost.

In this context, the proposed PV project is located within the site area, in the
vast and largely unoccupied Western Desert, owned by NREA where other 44
parcels are located and dedicated for solar energy projects over around 37 km’.

Page | 49

Plant Systems
ESIA for Arinna Solar Power SAE Photovoltaic Power Plant in Benban, Aswan

Therefore this location is considered the most suitable to establish the project
and other locations outside NREA land area has not been considered.

5.3 Alternative PV technology: CPV

Concentrator photovoltaics (CPV) CPV use lenses and curved mirrors to
focus sunlight onto small, but highly efficient, multi-junction (MJ) solar cells.
CPV systems must track the sun to keep the light focused on the PV cells, and
sometimes a cooling system is required to further increase their efficiency. The
primary advantages of CPV systems are high efficiency, low system cost, and
low capital investment. Reliability, however, is an important technical challenge
for this emerging technological approach. CPV systems generally require highly
sophisticated tracking devices. Ongoing research and development is rapidly
improving their competitiveness in the utility-scale segment. This types of solar
technology can be thus used in smaller areas or with limited access to land.

5.4 Alternative PV Types

General classification of the types of PV module is shown in the Figure 5-1. In
Figure 5.1, materials marked with red dotted lines means that these are new
emerging technologies modules are under research and development stage.

1 .
NON-ORGANIC . ORGANIC l
i .
. I
Hybrid organic & non qganiec :
SILICON (Si) NON-SILICON a re I
T :
. . !
CRYSTALLINE (c-Si) THIN FILMS Concentrated PV™* I .
. I
! i
Monocrystaline _| Amorphous Sificon Cadmium telluride Highly efficient mult- . 4

(ei) (@S) (Cae) junetion solar cells I Orcantc By (OR .
_ . I
Multcrystaliine CT Tac tal Copper-Incium- 1 Dye-sensitized solar .
(me-Si) sve Diselenide (CIS) . cells(DSSC) 7

1
Copper Indium- . I

Gallium Diselenide
(CIGs) _

Source: http://sovoxglobal.com/cell_classification.html
Figure (5-1): Types of PV modules

After comparing six possible types in terms of: cost; efficiency; temperature
characteristics; life time; environmental consideration; and effect of shade, Poly

Page | 50
Plant Systems

ESIA for Arinna Solar Power SAE Photovoltaic Power Plant in Benban, Aswan

Crystalline type is selected as possible module for this project. Table 5-1 shows
the comparison between different PV panel options.

Table (5-1): Evaluation Result for each Photovoltaic Module’

Silicon crystallized Silicon Thin film Compound thin film
Mono Poly Amorphous
Crystalline | Crystalline Silicon RAI Cd-Te Gs

Cost High Middle
Efficiency Excellent [High [ Low _|_— Middle Middle Middle

Temperature Middle Excellent Excellent Good
Characteristic

Life time Good Middle Good Good

Environmental . Includes Ga aE

consideration Safe Safe Safe hazardous small amount
substance Cd of Cd

4-5 acres 7.5-9 acres
LandiperMW | (16187-20234 m/MW) (30351 - 36421 m?/MW)

5.5 Tracking Alternatives

Solar panels can be either fixed to a certain tilt or set to track the sun’s
movement across the sky. Solar trackers follow the sun's trajectory and ensure
that the solar panels are positioned for maximum exposure to sunlight.

Compared to a fixed mount, a single axis tracker increases annual output by
approximately 15% to 25%',.

Thus, tracking systems clearly outperform fixed-tilt systems and is selected for
this project.

Tracker Compared to Fixed Mount

Boost from Tracking

LO

i * ite

a. ct

Source: First Solar

Figure 5-2): Daily power production, fixed tilt versus tracking

7 Developed based on: http://www.sunsinesolution.com/faq.aspx,
http://www.slideshare.net/gouravkumar220/solar-panel-technology-ppt -
http://www. geni.org/globalenergy/research/review-and-comparison-of-solar-technologies/Review-
and-Comparison-of-Different-Solar-Technologies.pdf

8 Design of a Solar Tracker System for PV Power Plants, Tudorache. T, Kreindler, L. Acta Polytechnica
Hungarica, Vol. 7, No. 1, 2010

Page | 51
Plant Systems

ESIA for Arinna Solar Power SAE Photovoltaic Power Plant in Benban, Aswan

5.6

5.7

Alternative module cleaning

Three methods have been investigated for module cleaning, namely:

. Dry cleaning : Wiping modules with dry cloths or high pressurized air
. Wet cleaning: Wiping modules with wet cloth

. Washing: Washing with high pressure water

The selected cleaning option for Arinna Solar Power will be application of
pressurized air. Cleaning will be undertaken by a team of 10 workers..

Alternative water sources

Water resources are required during construction activities and during operation
activities for panel cleaning. For cleaning, fresh water (TDS < 1500 mg/L) may
be used to clean the modules. When using water, RO water provides the best
results. When RO water is not available, tap water with low mineral content
(total hardness <75mg/L) or deionized water may be used. Calcium should not
exceed: 75 mg/ml’.

The site is not connected to any water sources thus the potential options would
include:

Groundwater abstraction

There are no existing groundwater wells in the project area. The construction
and utilization of groundwater wells needs permits from the Ministry of
Irrigation and Water resources as well as Environmental Impact Assessment
Study. In this context, the management of wells, potential well clogging and the
disposal of the resulting pre-treatment liquid waste (brine and/or backwash of
demineralization column) constitute the main constraints facing the option of
groundwater usage. Moreover, as mentioned in Chapter 4 above, groundwater
in the area is at significant depths and the costs for well construction may be
significant.

In this respect, constructing water wells is not a preferred option for the project.

Construction of water pipeline from the Nile

The Nile is at distance of about 18km to the east of the project area. Construction
of a water pipeline is to consider the distance, Luxor-Aswan road crossing as
well as pumping to the project site. Additionally this option is likely to include
water pre-treatment to remove potentially floating debris and/or oil or other
immiscible liquids and minimize excessive turbidity. This option is considered
economically inefficient and thus not to be considered for this project.

° First Solar (FS), FS-Series PV Module Cleaning Guidelines, 2013 www.firstsolar.com/.../PD-5-
804_PV-Module-Cleaning

Page | 52

Plant Systems
ESIA for Arinna Solar Power SAE Photovoltaic Power Plant in Benban, Aswan

Water trucking

As described in Chapter 3 above, a water tank of capacity is about 15m? will be
constructed for domestic uses and cleaning. In this respect the water trucking
does not involve additional infrastructure. Moreover, the frequency of trucking

estimated to be once per week.

Page | 53

Plant Systems
ESIA for Arinna Solar Power SAE Photovoltaic Power Plant in Benban, Aswan

6.1

Environmental and Social Impacts Assessment and
Mitigation

Methodology

Environmental assessment was carried out to cover potential impacts of the
project on the environment as well as impacts of the environment on the project.
The assessment was carried out in three main steps, as follows:

1. Identification of potential impacts

2. Evaluation and assessment of the impacts in terms of their significance

3. Identification/ proposing mitigation measures for minimizing the effects
of the significant impacts.

Identification of Potential Environmental Impacts

Potential impacts of the proposed project are identified based on a modification

of the Leopold matrix (Table 6-1). The matrix has been designed so that the key

potential impacts associated with the project become immediately apparent. The
layout of the matrix is arranged as follows:

- The “rows” of the matrix consist of a list of activities presented
according to construction and operation activities. It also consists of the
list of aspects associated with each activity or group of activities.

- The “columns” consist of the resources and receptors susceptible to
impacts categorized as physical, biological and socio-economic
environment. Identified resources and/or receptors were:

Air quality

Noise level

Soil

Groundwater quality

Marine water quality

Terrestrial life

Aquatic life

Public health

Employment

Workplace health and safety

Evaluation and Assessment of Impacts

Interaction between the different activities and the environmental receptors,
identified through the baseline information, was carried out. Such interactions
may result in negative or positive impacts. The different types of impacts were
identified.

Based on the analysis of the baseline environmental conditions and the nature
of the receiving environment, some aspects were found to be irrelevant to
specific activities of this particular project. These are identified as "scoped out
impacts”

Potential relevant impacts were subject to a process of impact evaluation, based
on the analysis of the proposed project components and activities, in order to

Page | 54

Plant Systems
ESIA for Arinna Solar Power SAE Photovoltaic Power Plant in Benban, Aswan

6.2

6.2.1

determine the significance of the different impacts. The evaluation process takes
into account the information collected in the field, available in the literature
and/or based on the professional judgment of the consulting team and public
consultation
Impact evaluation is based on pre-set criteria including, impact magnitude,
duration, planned mitigation measures, regulatory standards and sensitivity of
environmental receptors.

Mitigation Measures

Mitigation measures are either incorporated as integral part of the project design
or through environmental management and monitoring measures. By
implementing both types of mitigation measures, the residual impacts, which
are those potentially, remaining after implementing the mitigation measures,
will be minimal/insignificant/ acceptable. As much as possible, the avoidance
and prevention of impacts is favored over minimization, mitigation or
compensation. Based on the impact identification and evaluation process,
irrelevant impacts are scoped out of the assessment process, and mitigation
measures are proposed for significant impacts, while minor impacts are
integrated within the management plans of the facility.

Impact Identification

Scoped out Impacts

Potential impacts in the Leopold matrix were identified in relation to their
effects on potential receptors. This step would facilitate eliminating and scoping
out irrelevant impacts taking into consideration the following:

- Type of project
- Location
- Characteristics of the surrounding environment.
- Receptor sensitivity or importance: depends on its nature, value, scarcity
etc. There are three types of receptors:
. On site receptors encompassing soil and workplace.
. Receptors surrounding the site such as ambient air, humans,
plants and animals.
. Final sinks/receptors such as surface and groundwater.

Examination of the environmental setting of the area and the operational
processes has shown that the following impacts are irrelevant:

Impacts on “surface water quality” and “aquatic life”
The project activities will have no contact with surface water or aquatic life.

Interaction with birds’ migration route

The project has no interaction with the bird migration routes. It has no elevated
structures that can interfere with the migration routes. Moreover, it is not
expected to have birds roosting and perching on the photovoltaic panels.

Page | 55

Plant Systems
ESIA for Arinna Solar Power SAE Photovoltaic Power Plant in Benban, Aswan

6.2.2

Moreover, there has been no sufficient evidence that PV are reflective so as to
be mistaken by lake surfaces to attract birds”.

Impact on groundwater

Based on the nature of the project there will not be any interaction with the
groundwater in the area especially that the groundwater table is at considerable
depth (more than SOmbg]).

Impact on terrestrial environment
The project will be located within a desert land with scarce vegetation and/or
wild life.

Positive Impacts

Employment

The project will provide employment opportunities during construction and
operation phases. Priority will be given to the local workforce. The results of
the SESA regarding potential employment provision will be incorporated when.
available. Nevertheless, the SESA NTS indicated that it is expected that a
proportion of these jobs will be filled by the local people, temporarily
alleviating the rate of local unemployment. As per the NTS, discussions held
with local authorities and community leaders in Benban village indicated that
the local communities in Benban are expected to provide around 2,000
workers, while Fares village may contribute an additional 1,000.

Construction will occur in phases each have a different duration.. In this respect,
the availability and duration of jobs will depend on the job function and
construction schedule. Not all the jobs will be available at the same time and
they will not be available for the entire duration of the construction phase. The
limited duration of the some job opportunities will reduce the significance of
employment creation in the local area.

Approximately 40 percent of the jobs available during construction will be
undertaken by semi-skilled and unskilled labour, while 60 percent of the
construction jobs will require skilled labour!!.

An additional direct benefit during the construction phase is the opportunity for
‘on-the-job’ training for local people. The highly skilled solar energy
technicians can provide training to local employees, increasing their skills level
so that they will be employable on other solar projects. In this context, it is
envisaged that local medium sized businesses will potentially be able to supply
the majority of auxiliary components. Work opportunities would also be created
for consultancies including monitoring measurements, O&M services etc... In

10 Guidelines to minimize the impact on birds of Solar Facilities and Associated Infrastructure in South
Africa. Smit, Hanneline A., BirdLife South Africa, 2012

'! Environmental Impact Report Revision 2 Proposed 90 MW Drennan Photovoltaic (PV) Power
Facility, Eastern Cape Solaire Direct Southern Africa, 2014

Page | 56

Plant Systems
ESIA for Arinna Solar Power SAE Photovoltaic Power Plant in Benban, Aswan

6.2.3

this respect, the positive impact of the project will reach farther than the
employment at the site. !”

It is estimated that during the construction phase of the project would provide
about 300 job opportunity to the local community during peak construction
stage. During operation, permanent employees on site are expected to be 5.

Accordingly, the project will contribute to positive social impacts including
community development and reduction of local unemployment.

Energy demand

This project will directly provide electricity from solar energy at utility scale.
Accordingly, it would contribute to minimization of the dependence on the
depleting fossil fuels and minimize their environmental adverse impacts.

The project will also allow Egypt to benefit from one of its main renewable
energy resources, namely the solar energy. The project will also contribute to
meeting part of continuously increasing needs of the energy requirements in
Egypt.

Reduction of GHG Emissions

While there are no global warming emissions associated with generating main
renewable energy resources, namely the solar energy. The project will also
contribute to meeting part of continuously increasing needs of the energy
requirements in Egypt. In addition, the project contributes in minimizing the
greenhouse gases emissions, particularly CO2, that would have been generated
if the same amount of energy was generated from fossil fuel fired power plants.
The mean GHG emissions of manufacturing silicon modules (Lifecycle GHG
emissions) is about 85 tCOze/GWh compared to 888, 499, 733 tCO2e/GW |? for
coal, natural gas and diesel oil respectively. In Egypt, the total average CO2
emission from all thermal power plants is about 540tCO2e/GWh'4.

Given that the expected annual production of the Arinna Solar Power plant is
58.42 GWh, approximately 31,547 tCOze is abated annually.

Potential Negative Impacts

After exclusion of the irrelevant impacts and identifying the positive impacts,
the remaining “potential negative impacts” were assessed based on the
following criteria:

- Magnitude of the impact.
- Duration: period of time that impact lasts.

"2 Prospects of renewable Energy Sector in Egypt, Focus of Photovoltaics and Wind Energy,
Environics 2010

33 Comparison of Life Cycle Greenhouse emissions of various Electricity Generation Sources, World
Nuclear Association, July 2011

+4 Annual Report for Performance Indicators for Electricity Generation Companies, Egyptian Electric
Utility and Consumer Protection Regulatory Agency, 2012-2013

Page | 57

Plant Systems
ESIA for Arinna Solar Power SAE Photovoltaic Power Plant in Benban, Aswan

- Mitigation measures; its availability whether integrated in the project
design or implemented as management measures.

- Adherence to regulatory standards according to Egyptian legal and
regulatory framework (described in Chapter 2).

- Public concern and perception

Where negative environmental impacts are expected, most of them will be
experienced during the construction phase. Using the impact identification
matrix (Table 6.1), the different types of impacts were identified. The table
presents the different types of potentially negative impacts during the
construction and operation phases. For each potential negative impact the
significance before and after implementing the design integrated measures
and/or applying management and monitoring practices is determined.

Page | 58
Plant Systems

ESIA for Arinna Solar Power SAE Photovoltaic Power Plant in Benban, Aswan

Table (5-2): Potential / Residual Impacts Matrix

Environmental Attributes)

Activities 4 4 Biological q 9
(soureests inineets) Aspects Physical Environment ae Socio-economic
5 2 2 5
eles g 3 = FI 8 ao
2/2 | 2/2) = 2 | = | 22 | 32
5 | 3 | 3s ge ial = 3 | es
°o g a es pel 2 = ol Ze
+ |= go| 5 F A sz ES
4 Zz 3 & = i5| = s°
Construction Phase
Site leveling e Labor NA NA NA | NA NA NA + NA NA
Civil Works ¢ Dust Emissions Am NA NA | NA Am lm NA Mma NA
System components installation |. Gas emissions (vehicles & equipment) “Mm | NA | ‘Im | NA mn “lle NA <n NA
ectrical and instrumentation 5 7
Mechanical completion « Noise (vehicles & equipment) NA Amn NA | NA NA NA NA Mm NA
Pre-commissioning Construction Waste (including generation of solid and | 7. NA “ll ll NA NA NA - NA
liquid municipal waste) = = "
¢ Accidents (vehicles & equipment) NA NA Im -/Im -/Im -/Im NA -/Im In
¢ Spills (vehicles & equipment) NA NA Im Mm NA NA NA [Im NA
© Sewage from workers NA NA | -/Im | -/Im NA NA NA NA NA
Operation Phase
Activities related to Workforce | ¢ Labor NA NA NA | NA NA NA + NA NA
¢ Municipal solid waste generation Mm NA Mma Mm NA lm NA Mm NA
« Sewage generation NA NA NA | NA NA NA NA NA NA
Operation activities ¢ Modules cleanin; NA NA NA | NA NA NA NA NA NA
Transformers and inverters ¢ Noise from transformers and inverters NA -/lamn | NA | NA NA NA NA -Mam | NA
Electromagnetic fields ¢ From cables and high voltage lines NA NA NA | NA NA NA NA Tam NA

1)(-): Negative impact(+): positive impact

Im: minor residual impacts acceptable after mitigation through management

Page | 59

Id:minor residual impacts acceptable after design integrated mitigation

NA: Not applicable

Plant Systems

ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

6.3 Assessment of Potentially Negative Impacts

6.3.1 Impact on Physical Environment

Air Quality

Page | 60

Construction Phase

Construction activities may result in minor, localized, short term, air quality
impacts in the form of dust/particulate matter from soil leveling and
emissions from construction equipment and transport vehicles.

A diesel generator will be used for electricity supply during construction.
Accordingly, air emissions during construction include dust, nitrogen
oxides, sulphur oxides and carbon monoxide.

Such impacts will occur for relatively short duration and expected to affect
mainly the workplace environment. On the other hand, impact on public
health is unlikely due to the fact that the nearest residential area to the site is
Benban village at distance more than 15km to the east of the proposed site.

Mitigation Measures
Arinna Solar Power will ensure that contractors will carry out the necessary

measures to minimize impacts. This is to be included in the contractor’s
scope of work (contract). Potential effective mitigation measures include:

- Dust suppression using minimum water consuming technologies

- Dust management through slowing the driving speed of material
transportation vehicles.

- Trucks transporting aggregates will be covered with canvases from their
departure to the arrival points.

- Maintaining machinery and vehicles in good working conditions to
minimize fugitive emissions and exhaust.

- Have a certificate to prove that machines employed at the site comply
with current legislations in terms of sound emissions and are inspected
regularly.

- Carry out the tests stipulated under the current legislation for generator
sets.

Residual Impacts
The above mitigation measures are anticipated to be efficient for minimizing

the potential impacts. Therefore, the residual impacts of construction on the
air quality are negligible.

Operation phase
No air emissions are generated during operation.

Residual Impacts
No residual impacts

Plant Systems
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

¢ Noise levels
Construction phase
The use of construction equipment may result in localized, short term, increase
in noise levels. Table (6.2) shows typical noise levels, in decibels, expected at
various distances from construction machinery. It is not expected that noise
from the construction activities would pose impacts on the neighboring areas
(roads or nearby communities) as they are located at significant distances.

Table (6-2) Average Noise Levels from Construction Equipment

Equipment Type Distance from Noise Source (ABA)
10m 50m 100m
Crane 72 58 52
Bulldozer 74 60 54
Generator 76 62 56
Backhoe 79 65 59

* Doubling the distance drops the intensity by about 6 dB and that 10 times the distance drops
the intensity by 20 dB'®

Mitigation Measures

e When construction equipment are used, such as during site excavation,
earth moving and land grading, workers will be provided with the suitable
PPEs to minimize possible impacts from noise.

e Maintain machinery and vehicles in good working conditions to minimize
noise generation and ensure that they don’t exceed permissible limits.

e Ensure vehicles used comply with preventive maintenance.

e Ensure machines have the corresponding declaration of conformity with
respect to noise and bear the guaranteed sound level logo.

Residual Impacts

Noise resulting during construction activities is unlikely to have an impact on
the general public. However, the impact of construction activities on workplace
can be potentially significant. But with implementing the above mitigations
measures and health and safety procedures, residual impacts are considered
negligible.

Operation phase

Noise during operation can result mainly from the transformers and inverters
which are contained in an enclosure with restricted access.

Noise levels, expected at from the different equipment as shown in the table
(6-3) below, are less than the allowable limits of law 4/1994 as described in
Chapter 2.

'© The Inverse Square Law is an idealization because it assumes exactly equal sound propagation in all
directions. If there are reflective surfaces in the sound field, then reflected sounds will add to the
directed sound and you will get more sound at a field location than the inverse square law predicts. If
there are barriers between the source and the point of measurement, the propagated noise intensity may
get less than the inverse square law predicts. Nevertheless, the inverse square law is a logical first
estimate of the sound at a distant point in a reasonably open area. Estimating Sound Levels with the
Inverse Square Law, http://hyperphysics.phy-astr.gsu.edu/hbase/acoustic/isprob2.html

Page | 61
Plant Systems

ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

Table (6-3) Expected noise levels from different Instrumentation in workplace

Noise source Noise level (dB(A)
Inverters 66.4dB(A*)
Transformer 60 dB(A) **

*4t 10m from source
**2 MW transformer with 24 kV voltage rating

The contribution of the facility to increasing the noise level to the surrounding
environment is minimal taking into account the design mitigation measures in
place and due to the fact that the distance to the nearest sensitive receptors,
namely Benban village is about 15 km, all noise levels produced from the
proposed facility would completely vanish by the time they reach the closest
sensitive receptors.

Regarding the noise levels within the workplace, implementing the mentioned
mitigation measures and implementation of effective occupational health and
safety measures including restricted access to the transformers area and
providing the workers with the necessary PPEs and limiting the exposure
period, the residual impacts in workplace are considered negligible.

Mitigation measures
The following mitigation measures could be implemented during operation to

minimize the potential noise impacts:

e Potential noise generating machines and equipment are designed to meet
statutory regulations concerning noise.

e Acoustic enclosures are installed for noise generating equipment, wherever
possible such as inverters and transformers

e Workers at noise generating machinery and equipment will be provided
with the suitable personal protective equipment (PPEs).

Residual Impacts
Potential noise during operation activities is unlikely to have an impact on the

public. However, the impact of noise on workplace will be negligible with
implementing the above mitigations measures and health and safety procedures.

e Soil
Construction phase
Generally, the construction activities are unlikely to result in soil contamination
that will need future decontamination and clean-up activities.

Potential impacts during construction phase generally result from domestic
wastewater management, material and waste storage accidental spills from
machinery, and potential spills from the diesel generator and lube oils.

Page | 62
Plant Systems

ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

Wastes generated during construction mainly consist of municipal and
construction wastes that will be collected by an approved contractor to be

disposed of in designated landfill sites.

Mitigation measures

Mitigation measures mainly involve site management procedures and good
housekeeping activities and proper waste management measures. The
contractor will implement measures for spill prevention that will contribute to

controlling and minimizing any potential impacts.

In addition, during construction contracts with different contractors will
include requirements for periodic inspection of equipment and machinery
which will contribute to minimizing spills and leaks. The E&S site personnel
will follow up on the contacts performance and ensure they abide by the

contract EHS stipulations.

On the other hand, municipal wastes will be collected by a licensed contractor
for disposal through the designated landfill. Other construction wastes will be
safely and temporarily stored on site and periodically disposed through selling

to contractors.

A concrete septic tank will be constructed for collection of domestic
wastewater. It will be insulated with Bituminous lining for leak prevention.
Contents will be emptied regularly for disposal at the nearest wastewater

treatment plant at adequate intervals through a licensed contractor.

Residual impacts

Impact on soil during construction activities will be negligible with

implementing proper housekeeping and management measures.

Operation phase

During the project operation, potential soil impacts may arise from improper
management of chemicals and materials (such as oil leaks during maintenance

activities), domestic wastewater and municipal solid waste management.

Mitigation measures

Regarding chemicals, Arinna Solar Power will optimize and rationalize the use
of chemical products, when needed. It will also monitor the proper storage of
the products, ensuring that they are stored in the right place for such purpose,
protected against weather conditions and duly identified. Arinna Solar Power
will ensure the availability of safety files for chemical products at storage areas
and ensure that not wastes derived from these products directly dumped to the
soil or drainage/rainwater runoff systems. Empty containers of hazardous
substances must be treated as hazardous wastes. Moreover, hazardous
substances will not be transferred or handled on non-paved areas or above
manhole drains, to prevent potential spills’ direct contact with the soil or

drainage/rainwater run-off systems.
As part of its EMP, the project will develop a waste management plan.

Page | 63

Plant Systems
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

Domestic wastewater will be collected in an isolated internal sewage system and
discharged to a lined concrete septic tank for periodic emptying through licensed

seepage trucks.

Residual impacts

Upon implementation of the mitigation measures potential impacts of the project

operation on the soil are negligible.

e Impact on the Biological Environment

Important species of conservation value do not occur within the project site.
The project area is composed of desert sandy and rocky plains characterized by
variable sheet with gravel interaction, and small plateaus mainly composed of
boulders and conglomerates. The proposed project site is located in a
arid/extremely arid area, no presence of flora was observed within the project

location

Construction Phase

The project area represents a small part of the vast desert plain and is not
considered a critical habitat. Gaseous emissions, noise from construction

machinery are short term and their impacts are considered insignificant.

Mitigation Measures

Develop, implement and update a solid waste management plan to include
waste collection, storage, transport and disposal in an environmentally

sustainable manner to avoid attraction of vermins .

Residual impacts

Residual impacts are insignificant with proper mitigation and management

measures are implemented.

Operation Phase

As mentioned above the project does not include activities that would

significantly affect the biological environment in the area.
Thus the impacts on the biological environment are negligible
6.3.2 Socio-economic Impacts

e Employment
Construction phase

The construction phase of the project will provide employment

opportunities for an average of 300 workers.

Priority will be given to the community local workforce during labor

selection to further enhance positive impact on the local community.

Page | 64

Plant Systems
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

Operation phase

The project has the potential to decrease the local unemployment levels by
creating employment opportunities. Moreover, it would provide an
opportunity for education, training and technology transfer to the Egyptian
context related to Solar Energy. This is expected to contribute significantly
to disseminating the project in other areas in Egypt.

e Impact on the community

It is the common practice for EPC contractors work in Egypt to hire local
workforce for the jobs that do not require significant skills, as their number
is significant for construction and it is more economically viable. Whereas
the required highly skilled labour maybe not from the local communities.
For individual projects the number of non-local workers will be
considerably low and thus their impact on the community is negligible.
However, for the whole solar park the number may be considerable and thus
the impact needs to be assessed on the cumulative level.

Potential pressures on the available resources and utilities, may result due to
workers influx to the area.

Issues of workers influx and accommodation need to be investigated in the
ESIA. It will be beneficial if impact of workers influx for all projects is
addressed collectively by the different developers.

e Energy demand
The project will contribute to increase of national energy independency
which is a positive impact of the project.

e Impacts on land use

Large scale PV facilities can raise concerns about land uptake. Concerning
the subject project, it will be located in a desert and unoccupied land, which
is designated by NREA for solar energy power generation. No land
ownership or uptake issue will result as resulted from the project. Therefore,
positive impact will arise from the proposed project on land use at the site.

e Impact of Electromegnetic field

According to the International Commission on Non-lonizing Radiation
Protection (ICNIRP) guidelines, the levels for safe general public exposure
and for the frequency of 50 Hz are:

+ For electric Field strength, E <5 kV mj1

¢ For magnetic Flux density, B < 200 !T

The relevant levels for safe occupational exposure are:
+ For electric Field strength, E < 10 kV mj1
¢ For magnetic Flux density, B < 1000 'T

EMFs are strongest close to a source, and their strength rapidly diminishes with
distance from it. Limited data is available about the EMF of utility scale PV

Page | 65
Plant Systems

ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

units. However, values from some studies indicated that the measured levels
are far below the safe exposure levels!’?. A study by Massachusetts Clean
Energy Center indicated that at the utility scale sites, electric field levels along
the fenced PV array boundary, and at the locations set back 50 to 150 feet (45m)
from the boundary, were not elevated above background levels (< 5 V/m).
Electric fields near the inverters were also not elevated above background levels
(< 5 V/m). At the residential site, indoor electric fields in the rooms closest to
the roof-mounted panels and at locations near the inverters were not elevated
above background levels (< 5 V/m).

e = Traffic

Side-tracks as well as the main roads will be constructed for trucking
equipment and construction gear to the project area. About 188,100 PV
modules, and 25 inverters are required for this project.

Trucks of various sizes will be required for transportation of all project
components distributed throughout its construction period, with varying
intensities. Thus it is not expected to have significant impacts on the roads
network in the area during the project’s construction. The project will
manage about 563 containers during the construction phase.

It is important to point out that during the site visit conducted on the 28" of
July and the scoping meetings with stakeholders on the 29" of July, it was
found that the main road leading to the site, the western desert highway
Luxor —Aswan, is a two ways road (for both ways) accommodating different
types of transport means. According to the information by the different
stakeholders, the road witnesses frequent accidents as the result of poor
quality of the road and the lack of maintenance. In this respect, this issue
would need to be investigated, from a safety perspective, how this situation
would affect the project trucking activities during construction phase,
especially, it is expected that a construction activities of neighbouring
projects may fall within the same time frame. The Omda (mayor) of Benban
village indicated during the meeting that the communities along the road are
initiating a community campaign on the Facebook and local media to
highlight the problem to the officials in the governorate. Specific issues
related to traffic impacts will be addressed by the Management and
Environmental and Social Assessment Company as per the RFP issued by
the developers association in February 2016

¢ Water

Water consumption during construction is approximately 360 m*.
Maintenance requirements of photovoltaic systems are expected to be
minimal and would be mainly related to periodic cleaning. The estimated

17 Study Of Acoustic and EMF Levels From Solar Photovoltaic Projects, Massachusetts Clean Energy
Center, 2012 - Electric and Magnetic Fields Due to the Operation of Roof Mounted Photovoltaic
Systems, PIERS Proceedings, Stockholm, Sweden, 2013)

Page | 66
Plant Systems

ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

Page | 67

water consumption would be about 15 m?/month. Water use will be
optimized and this quantity will not have significant impact on water
resources. Arinna Solar Power will also carry out preventive maintenance
of machinery using water (tank truck) to avoid water leaks or losses and
monitor the proper functioning of toilets, avoiding leaks, overflows, etc

It is worth mentioning that the impact of this project on water resources
consumption is of little consequence, however, on the scale of the entire
complex the impact will be more pronounced. Thus, it will be addressed
jointly by all developers.

e Visual Impact

Visual effects arise from changes in the composition and character of views
available to receptors affected by the proposed development (e.g. residents,
recreational users, tourists etc). Visual impact assessment considers the
response of the receptors who experience these effects, and it considers the
overall consequence of these effects on the visual amenity of the view. There
are no receptors near the project area, and these are limited to the transient
drivers along the Luxor-Aswan Road.

e Glare and Glint

To maximize electricity generation, solar PV modules are designed to
absorb light and reflections are contrary to their central purpose. However,
panel glass remains relatively smooth and homogenous and may be
physically capable of producing a concentrated reflection similar to a calm
lake can on a wind-free day.

Arinna Solar Power site is located roughly more than 5 km from the Luxor-
Aswan road and thus potential glare is not significant.

e Public Health

The project does not entail construction of new high voltage networks, but
will connect to the existing transmission lines. No additional impacts from
construction of transmission lines are expected to occur.

e Site Security

For security measures, Winnergy’s facility will undertake measures
mentioned in 3.3.3 and assign an annually contracted security company to
provide security services for the site premises. The security company will
provide 3 security guards on site (1 guard during day time and 2 guards
during the night), in exchanging shifts.

Moreover, cameras are to be installed on the site perimeter and on the fence
and the entrance gate will have one camera. The camera will keep record for
7 days and will be connected with an uninterruptible power supply (UPS).

All plant gates will be under video surveillance and data will be stored for
at least 1 week. Motion Detection along fence may be used depending on

Plant Systems
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

the surroundings. The presence of guards may have a negative impact on
the community if not properly trained, equipped and monitored.

Mitigation measure

The security personnel will be adequately trained, have appropriate conduct
toward workers and community and to act within the applicable law.
Furthermore, the grievance mechanism, outlined in Chapter 7, will be
developed to allow the potentially affected community to express concerns
about the security arrangements and acts of security personnel.

Apart from Arinna Solar Power site security, the overall security of the PV
complex needs to be addressed jointly by all developers. The PV park security
aspects will be addressed by the Management , Environmental and Social
Facility as indicated in the RFP of 2016.

6.3.3 Impact on Archeological Features
There are no registered archeological or cultural heritage features in the project
area. However, in case of unlikely chance find, the appropriate chance find
procedures will be implemented, which mainly entail halting the activities and
fence the area while notifying the concerned authorities immediately according
the stipulation of Law 117 of 1983 concerning the Protection of Antiquities.
6.3.4 Impact on the Work Place
Construction Phase
Potential impacts during construction could arise from noise, accidental slipping
of the workers and hazards from exposing to dust and emissions from material
handling.
Mitigation measures
The project will obligate the contractor, through the contracts, with the
following measures and will follow up their implementation:
- Abide by all national occupational health and safety regulations, Law
12/2003
- Provision of suitable PPE
- Equipment periodic maintenance according to manufacturers' schedule
Residual impacts
Through implementation of the above mitigation measures, the expected
residual impact on the workers' health is insignificant.
During operation
No significant impacts on workplace during operation
6.3.5 Impact of the Environment on the project
e Impact of Sand Storms
One of the impacts of strong wind is sand and dust deposition. The study
area experiences sand storms during spring and autumn. Higher wind speeds
potentially increases the performance losses due to abrasion and/or
Page | 68

Plant Systems
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

deposition of dust on PV cells. However, the design of the PV module has
taken into consideration selection of coating material that will minimize the
abrasive effect of dust. In addition, periodic module cleaning and

maintenance will minimize the impact of deposited dust.

Thus, with appropriate design materials and with implementing proper
maintenance and cleaning procedures the impact of dust will be minimized.

e Impact of Earthquakes

As discussed in Chapter 4, Egypt is divided into 5 seismic zones, and the
project is located within zone 2. The project is complying with Egyptian
codes, regulations, particularly the Egyptian building code with respect to

type of construction and design requirements.

Thus, taking into consideration the building code requirements in the

project design, the residual impacts will be negligible.

6.4 Cumulative Impacts

The IFC Good Practice Handbook Cumulative Impact Assessment and
Management: Guidance for the Private Sector in Emerging Markets indicates
that although the environmental and social impact assessment (ESIA) process
is essential to assessing and managing the environmental and social impacts of
individual projects, it may be insufficient for identifying and managing
incremental impacts on areas or resources used or directly affected by a given
development from other existing, planned, or reasonably defined developments

at the time the risks and impacts are identified.

The IFC Performance Standard 1 limit cumulative impacts to be addressed to
those impacts generally recognized as important on the basis of scientific
concerns and/or concerns from Affected Communities. Examples of cumulative
impacts include: incremental contribution of gaseous emissions to an airshed;
reduction of water flows in a watershed due to multiple withdrawals; increases
in sediment loads to a watershed; interference with migratory routes or wildlife
movement; or more traffic congestion and accidents due to increases in

vehicular traffic on community roadways.

In this context, it is important to point out that PV projects generally do not pose
environmental adverse impacts during operation activities, and the potential
impacts during construction are localized and short term and considered
insignificant for the individual project. In this respect, the main potential
cumulative impacts to be considered by the collective assessment for all

projects within the solar park would include:

— Impact on water resources

— Wastewater and solid and hazardous waste management

— Traffic management including equipment and workers transportation
— The influx of workers and worker accommodation

— Community safety and site security

Page | 69

Plant Systems
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

The cumulative impacts have been highlighted in the Strategic Impact
Assessment under preparation by NREA. The impact assessment of the
cumulative aspects will be studied jointly by the different developers through
the facility management to be selected by the Benbban Developers Association
(BDA).

Page | 70

Plant Systems
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

71

Environmental Management Plan

The project’s environmental and social management plan (ESMP) consists of a
set of mitigation, monitoring and institutional measures that should be
performed during the construction and operation phase to ensure the sound
environmental performance of the project. The plan also includes the actions
needed to be taken to implement these measures. The overall objective of this
chapter is to describe how the Project plans to deliver the mitigation and
management measures outlined in this ESIA Report.

The purpose of the ESMP is to:

e Ensure continuing compliance with all Egyptian legislation, international
Guidelines and Project policies;

e Outline the ways in which the potential impacts identified in this ESIA
report will be managed;

e Provide assurance to regulators and other stakeholders that their
requirements with respect to environmental performance are being met;

e Ensure that appropriate monitoring is undertaken, including the
establishment of a monitoring plan; and

e Provide a framework for the compliance auditing and inspection programs
that will enable the Project to be assured that its aims with respect to
environmental performance are being met.

ESMPs will be developed in detail by the Project and their contractors as the
PV project develops and as EPC contractors are appointed. The ESMP is to be
considered as operational or ‘live’ documents that will be frequently updated
by the project teams to reflect the activities at the project site

The project’s EMP consists of the following:

1. Summary of the impacts and Mitigation measures to reduce
potentially significant adverse environmental impacts to acceptable
levels as discussed in Chapter (6).

2. Monitoring Plan during project implementation to provide information
about key environmental aspects of the project, particularly to monitor
environmental impacts of the project and the effectiveness of mitigation
measures.

Mitigation Measures

Following is a brief summary of the mitigation measures for the construction
and operation phases previously discussed in chapter (6). The mitigation
measures either address the environmental aspect (for example preventing/
avoiding/ minimizing the occurrence of the aspect) or address the potential

Page | 71

Plant Systems
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

exposure to the impact. The facility ESMP plan will be developed in accordance

with the relevant national regulatory requirements.

Contractors commissioned for the construction and operation will be required
to undertake the necessary measures to protect the environment and the workers
as per the guidelines outlined in section 2.2. the project will ensure that
contractors will carry out necessary measures to minimize impacts. This is to be
included in the contractor’s scope of work (contract) and addressed in the
contractor management plan. This will be in accordance with chapter 2
(construction and work sites) of the Ministerial Decree 21 1/2003, implementing
Labor law 12/2003 as well as the IFC EHS guidelines and the workers’

accommodation processes and standards.

The Table (7-1) below presents a summary of the environmental and
socioeconomic aspects, mitigation measures and residual impacts as assessed

for the different project phases.

Page | 72

Plant Systems
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

Table 7-3: Summary Of The Environmental And Socioeconomic Aspects, Mitigation Measures

Construction Phase

1- Ambient Air Quality

e Fuel combustion Emissions from Minor Maintenance of equipment and vehicles;

Diesel generator; Speed limit restrictions will be implemented on
e Dust emissions during construction site
activities Dust suppression methods will be adopted where

applicable
Excavated materials will be covered, as feasible,
to reduce potential for windblown matter

2- Ambient Noise

© Machinery and equipment Minor Equipment and machinery will be maintained in

e Earth works good working conditions,
Use of further reduction measures (e.g. mufflers)
may be assessed.
If necessary a grievance mechanism will be
adopted for assessing complaints associated with
construction noise, if any.

3-_ Soil

e Septic tanks Moderate Proper domestic wastewater and waste

e Oil leaks and fuel spills management
Proper management of fuels used on to
minimize release to soils
At decommissioning develop a re-instatement
plan

Page | 73

Plant Systems
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

4- Biological Environment
e Terrestrial biodiversity

5-_ Labor and workplace health and safety

Implement and update a solid waste management
plan to include waste collection, storage,
transport and disposal in an environmentally
sustainable manner to avoid attraction of vermin

¢ Work environment health and safety |Moderate

A health and safety policy will be applied
throughout the project and among all project
contractors..

Abide by all national occupational health and
safety regulations, Law 12/2003

Provision of suitable PPE, training and ongoing
safety checks

Equipment periodic maintenance according to
manufacturers’ schedule

6-_ Socio-economic
e Employment

Water resources used during
construction activities

work opportunities for local communities mostly
during construction phase

Minor

If using ready mix
concrete the impact would
be not significant

e Traffic: Impacts resulting from Moderate
increased traffic movements

Transportation for individual project is estimated
to be 30 vehicles/day in total during peak

Page | 74

Plant Systems
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

construction (SESA NTS). However, the results
of cumulative assessment, once made available
by Arinna Solar Power, is to be incorporated in
this ESIA

Operations

1-Ambient Noise Impacts

© Machinery and equipment

Potential noise generating machines and
equipment are designed to meet statutory
regulations concerning noise.
Acoustic enclosures are installed for noise
generating equipment, wherever possible such as
inverters and transformers
Workers at noise generating machinery and
equipment will be provided with the suitable
personal protective equipment (PPEs .
If necessary a grievance mechanism will be
adopted for assessing complaints associated with
operation noise, if any.

Soil
e Septic tanks Minor e Proper domestic wastewater and waste
© Oil leaks management Proper management of fuels used
on to minimize release to soils
e At decommissioning develop a re-instatement
plan
© Septic tank integrity checking
¢ Good house-keeping measures; and,
Emergency response plan to include response to spill
scenarios.
Page | 75

Plant Systems
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

2- Impact on Biological Environment

e Terrestrial biodiversity .

Minor

Implement and update a solid waste
management plan to include waste collection,
storage, transport and disposal in an
environmentally sustainable manner to avoid
attraction of vermin

3-_ Labor and workplace health and safety

¢ Work environment health and safety |«

Minor

A health and safety policy will be applied
throughout the project and among all project
contractors.

Abide by all national occupational health and
safety regulations, Law 12/2003
Provision of suitable PPE, training and ongoing
safety checks
Installing fire detection and fighting system
Equipment periodic maintenance according to
manufacturers' schedule

4- Socio-economic
e¢ Employment

e workers influx and accommodation _|¢

work opportunities for local communities mostly
during construction phase

Input from Arinna Solar Power required

e Traffic: Impacts resulting from .
increased traffic movements

Transportation for individual project is estimated
to be 10 vehicles/day during normal operation
(SESA NTS). However, the results of cumulative
assessment, once made available by Arinna
Solar Power, is to be incorporated in this ESIA

Page | 76

Plant Systems
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

7.2. Institutional Arrangements

According to the requirements of the Ministerial Decree 134/2003 of the
Ministry of Labour and Manpower implementing law 12/2003, ISO 14001,
OHSAS 18001 standards, and Arinna Solar Power commitment to the
protection of persons and the environment, the facility will have an HSE policy.
Arinna Solar Power, the contractor and all sub-contractors will at all times
comply with National HSE Regulations, Equator Principles and IFC
Environmental, Health and Safety Guidelines. The outline of the HSE policy

requirements for the PV project is summarized as follows:
e Carry out Environmental Impact Assessment and management plans

e Apply an HSE plan, which will act as the reference document for the project.
e Provide HSE training for all staff on safety and emergency plans and

procedures.
e Apply HSE requirements for Contractors

Moreover, as Arinna Solar Power has an Integrated Management System, it has
developed work procedures and instructions to carry out the processes

according to the policy and goals of Arinna Solar Power.

Thus, all activities are carried out with consideration for the environment and
complying with the regulations in terms of Environment, Health and Safety. In

this regard, provisions are made for the following:
e Hazard Identification and Risk Assessment
Occupational Health and Safety Plan
Business Activities Coordination
Incidents/Accidents Investigation

Operational Control

7.2.1 Health and safety policies

Hazard identification and risk assessment

According to Arinna Solar Power, anyone who detects unidentified risks or a
situation that implies changes in the Risk Assessment shall have to communicate
it to the Health and Safety Responsible. The Health and Safety Responsible shall
modify the risk assessments and shall identify the hazards which can be a risk

for the health and safety on sites.

The method of risk assessments shall be based on the current regulations or

defined by recognized public institutions.

A qualitative risk assessment method is used for the estimation of the risks;
assessing and managing occupational exposures to chemical, physical,
radiological, and biological agents. Qualitative risk assessment involves making
a formal judgment on the consequence and probability using “Risk = Severity x

Likelihood”.

Page | 77

Plant Systems
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

The likely effect of a hazard may for example be rated

e Major, i.e. death or major injury or illness causing long term disability
e Serious, i.e. injuries or illness causing short-term disability

e Slight, i.e. all other injuries or illnesses

The likelihood of harm may be rated

e High, where it is certain that harm will occur
e Medium, where harm will often occur

e Low, where harm will seldom occur

Risks are likely to arise from the following:

e Safety risks: for example, people falling from the same/ different levels,
objects falling due to collapsing/handling/detachment, electrical contact,
exposure to low and high frequency electromagnetic fields, vibrations, noise,
air contaminants, chemical hazards, dust, fumes, etc.

e Ergonomic risks: for example, forceful exertions, repetitive motions,
pushing, pulling, etc.

It is the responsibility of the Health and Safety Responsible to communicate to
the employees the Risk Assessment by internal announcement, noticeboard, etc.

The Risk Assessment is updated:
e At the beginning of the preventative planning.

e Technological changes.

e Changes in the working conditions.

e Incorporation of vulnerable workers.

e When new risks are identified due to implementation of corrective or
preventative measures and improvements derivative of the accidents
investigation.

e Annually.

Risk management approach

Arinna Solar Power approach to managing risk on a project is summarized as

follows.

- Identify — Identify risks acting on the project

- Analyze — the nature, likelihood, consequence and timing of the risk

- Quantify — (where possible) the consequence and probability of the risk

- Control — Determine the response to risk — accept, track, mitigate, or transfer

- Monitor — Document and communicate risk management strategy, plan and
procedures

- Improve — Continuous improvement in risk identification, analysis,
quantification, control and monitoring

Mitigating & managing risks
The risks identified in the Risk Register will be evaluated and allocated a risk
management strategy:

Page | 78
Plant Systems

ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

- Accepted — Risk is deemed acceptable
- Mitigate: Put in place internal and external systems to reduce either the
likelihood or consequence of the risk

- Transfer — Transfer the risk to a third party that is better able to manage the

risk

Contractor management

Arinna Solar Power uses a set of forms to incorporate contractors on its projects.
The execution of the works will be monitored jointly between the Responsible
of Health and Safety of Arinna Solar Power and the Health and Safety
Technicians of Contractors/Subcontractors. In case of non-compliances in terms
of health and safety, Arinna Solar Power shall act in agreement to non-

compliances and corrective actions procedure.

Contractors and Subcontractors shall have to inform to Arinna Solar Power
about possible incidents/accidents suffered by workers on site. Arinna Solar

Power shall accomplish the pertinent investigation.

7.2.2 Human Resources Policy

Under the human resources policy, Arinna Solar Power is to provide employees
with information regarding their rights under national labor and employment
law, including their rights related to wages and benefits as per the national labour
law as well as Arinna Solar Power HR policies. This policy will be clear and
understandable to employees and available in the main language spoken by the

workforce. Arinna Solar Power will not employ children or forced labour.
Thus, an HR policy is to cover the following topics:

. Entitlement to and payment of wages; permissible wage
deductions;

. Overtime compensation; hours of work and any legal
maximums;

. Entitlement to leave for example holidays, vacation,
illness, injury, and maternity.

. Entitlement to benefits;

. The employees’ right to form and join workers’
organizations of their choosing without any interference or
employment consequences and to bargain collectively with
the employer;

Rights to privacy and data protection;

Disciplinary and termination procedures and rights;
Conditions of work;

Occupational safety, hygiene and emergency
preparedness;

. Promotion requirements and procedures;

. Vocational training opportunities;

. Child labor and equal opportunity.

Page | 79

Plant Systems
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

. Retrenchment plans

With respect to contracted workers, Arinna Solar Power will ensure that the
third parties who engage these workers abide by the project’s environmental and
health and safety management requirements through an environmental
communication. This is to be included in the contractor’s scope of work
(contract). The contract should include ensuring proper housing and
accommodation conditions for workers during construction and/or operation, as

relevant !*

. In this context, Arinna Solar Power established policies and

procedures for managing and monitoring the performance of third party
performance. The environmental communication with subcontractors and

suppliers covers

- the management of hazardous and non-hazardous wastes

- the rational use of electricity, water, fuel and raw materials
- the use and storage of chemical products

- the management of disposed materials

- the control of noise

- management of emissions

As well as documentation required upon starting work, monthly and upon the

completion of works.

7.3 Management Plans

Within its commitment to ensure environmental protection and maintain
efficient environmental performance as well as social integrity, the project will
develop various environmental and social management plans addressing the
different environmental and social aspects as mentioned in section 2.4. The
different environmental dimensions will be incorporated throughout the
operation of the plant. In this regard, the environmental plans to be developed

will address:

- Hazardous and solid waste management
- Preventative and corrective maintenance
- Module cleaning

- Housekeeping

- Fire-fighting and emergency response

- Emergency response plan

- Occupational health and safety plan

- Training and Awareness

- Community Safety

- Information Disclosure and Stakeholder Engagement
- Project Decommissioning Plans

It is worth mentioning that the following services are anticipated to be
subcontracted to suitable qualified local companies:

'8 Workers’ accommodation: processes and standards A guidance note by IFC and the EBRD, 2009

Page | 80

Plant Systems
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

- Security of the plant

- Construction works

- Waste management

- Vehicles rental

- General cleaning services

- Inverter and transformer maintenance

The following sections provide details of the different environmental

management plans.
7.3.1 Hazardous Waste (HW) Management

HW includes mainly used machinery oils. Used oils will be collected and
temporarily stored till transferred off site. According to the national used oil
management system, used oils are collected by Petrotrade or the supplier. The
used oils will then be sent for recycling by a specialized oil recycling company.

7.3.2 Solid Waste Management

Main source is domestic activities from workers as municipal solid waste will

be generated from the warehouse and offices.

Solid waste would also include damaged PV modules which could be disposed
of as solid waste or sold or return to the supplier for recycling for recycling as
they contain substances such as glass, aluminum and semiconductor materials

that can be successfully recovered and reused in other relevant products.

Solid waste will be stored on-site till submission to authorized solid waste
contractor for final disposal. If possible, when waste disposal is transferred
offsite and/or conducted by third parties, Arinna Solar Power will obtain chain
of custody documentation to the final destination and will use contractors that
are reputable and legitimate enterprises licensed by the relevant regulatory

agencies.

Damaged panel management for recycling to be included in the plans overall of

the BDA

7.3.3. Preventative and Corrective Maintenance

The main objective of the plant maintenance is to maximize equipment

availability at an operating condition.

Planned maintenance

Maintenance will be carried out in accordance with:

- Equipment manufacturers’ suggested requirements.

- Scheduled inspections according to good maintenance practices.

- Maintenance programs and procedures developed by Arinna Solar Power,

based on their experience in the field.

Preventive Maintenance
The preventive maintenance guidelines are based on:

Page | 81

Plant Systems
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

- A general maintenance plan according to which all maintenance activities
are scheduled.

- Regular visual inspections will be conducted in modules, inverters,
structures, electric system, weather stations, monitoring system and security
system to detect existing and potential defects. It is particularly important to
inspect all plant equipment exposed to the weather.

The main tasks proposed as a minimum maintenance scope are:

- Modules. All modules will be cleaned periodically because of the soiling
due to dust, leaves or bird droppings. Also power measurements will be
taken.

- Inverters. At least include; thermal inspections, ventilation and event log
checks, earthing connection and efficiency measurements and _ filter
replacement.

- Structures. They will be regularly checked the tightening of the blots.

- Electric system. The maintenance staff will perform measurements of earth
resistance, thermal inspection of connection boxes and switches, protection
triggering tests and cabling insulation controls.

- Electronic and Electro-Mechanical equipment will include lubricating
hinges, bearings and other movable parts such as trackers’ motors; adjusting
torques of bolts and studs of electrical connections and transformers.

- Metering. Power controls will be checked.

- Weather station. Calibration of sensors and sensor cleaning will be
undertaken to keep the weather stations in an optimal state.

- Monitoring system. All the meters will be regularly recalibrated.

- Security system. Alarm tests will have a periodical test according to the
local laws and best practices

- Enclosures. Includes cleaning, painting and inspection and repair of the
lighting system.

- Soil, roads and fences: road, curb and perimeter fencing checking and
repairs and weeding clearance are considered.

Corrective Maintenance Plan and Response Times

Preventive maintenance reduces the frequency of breakdowns but cannot avoid
them. Unplanned maintenance involves corrective maintenance and emergency
repairs resulting from equipment problems, required as a result of equipment
breakdowns or deficiencies. Once a problem occurs, the plant maintenance staff
is enough trained to carry out the repairs in a quick response time in order to
return to the normal operation levels. Corrective maintenance may involve the
participation of specialized maintenance contractors.

7.3.4 Housekeeping
Regarding housekeeping of the plant, periodic inspection will be carried out to
ensure proper housekeeping. Good housekeeping practices will be followed
such as:
- Optimizing the use of water for cleaning purposes.
- Performing noise measurement in the related places within the project area.
Page | 82

Plant Systems
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

7.3.5 Fighting Plan

Fire hazards may arise from electric equipment, wires and cables. A well
designed Electrical Safety Program will protect employees as well as the

project. Basic components of the safety program will include:
- Perform an electrical hazard assessment.

- Inform and train employees of the potential hazards and the application of

Lockout/tag-out devices and warning labels

- Test and verify that employees are “qualified” to work- on specific

equipment.

- Selection and provision of proper personal protective equipment for

employees.
- Provide fire alarms

- Installment of fixed and semi-fixed dry chemical fire extinguishing

equipment
- Water fire and CO2 fire extinguishers

7.3.6 Emergency Response Plan

Arinna Solar Power recognizes the importance of an emergency response plan

and will adopt a strategic approach to engage potential stakeholders in the
project’s success.

Emergency Situations

Emergency situations are those implying collective danger to persons, material
goods or the environment. Emergency situations may take place on specific
working areas, may be classified from minor to major depending on their

importance as follows:

- Partial emergency: this emergency situation cannot be solved as quickly as
an attempt and forces the personnel to request help from a group of experts

who have more material and human resources.

- General emergency: this emergency situation exceeds human, firefighting
and emergency resources capacity on site, forcing the alteration of all the
organization of the company. It has to be replaced by another emergency

organization requested from outside.

7.3.7 Emergency management plan

Arinna Solar Power will identify and assess major-accident hazards, and will
take all measures necessary to prevent major accidents or limit their adverse
impacts on workers, affected communities and the environment, with a view to
ensuring high levels of protection to people and the environment in a consistent

and effective manner.

Such measures will be identified in a major-accident prevention/emergency
preparedness policy and an appropriate management plan, integrated into the
overall ESMS. This plan will include organizational structures, responsibilities,
procedures, communication, training, resources and other aspects required to
implement such policy to ensure that Arinna Solar Power has the capacity to
respond effectively to emergencies associated with project hazards, with the

overall objective to:

Page | 83

Plant Systems
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

e prevent, contain and control incidents so as to minimize the effects, and to
limit damage to people, the environment and __ property
implement measures necessary to protect people and the environment from
the effects of major accidents

¢ communicate the necessary information to relevant emergency services or
authorities, as well as to the potentially affected workers and public
provide for the restoration and clean-up of the environment following a
major accident.

Emergency control and

All emergencies should be reported to the Arinna Solar Power safety department
who will contact the relevant emergency services and personnel to deal with the
operational side of an emergency.

Generally, Arinna Solar Power will set basic principles for safety and
emergency management systems including the establishment of a major
accident prevention policy, the preparation of safety reports, the development
of safety management systems and the drawing-up of internal and external
emergency plans, as well as, the creation of systems so as to ensure that those
plans are tested, revised and implemented.

7.3.8 Occupational health and safety plan
Prior to any work taking place on site, it is necessary to prepare an Occupational
Health and Safety Plan.
An Occupational Health and Safety Plan is a document in which the prime
contractor identifies, plans, organizes and controls all activities on site from the
prevention point of view. The purpose of this plan is to identify and control
hazards before they cause accidents or illnesses and respond to emergencies
during the construction of the PV plant. An occupational health and safety plan
includes the following
- Health & Safety Policy
- Targets and Restrictions
- Responsibilities and communications
- Site Rules
- Training
- Personal Protective Equipment
- Housekeeping
- First Aid
- Fire Prevention
- Monitoring Safety
- Incident and Accident Reporting and Investigation
- Registers
- Health and Safety File
Incidents/accidents investigation
Any workplace incident/accident in Arinna Solar Power Solar's facilities shall
have to be notified to the Health and Safety Responsible or Site Foreman. In case
Page | 84

Plant Systems
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

of health damages, it shall contact with the Compensation Insurance for medical
treatment. The Labor Department must be notified by the Compensation
Insurance which shall issue the Accident Report and develop the Accident Rate.

All accidents shall be recorded and investigated using the incidents/accidents
investigation report form. The investigation shall be carried out by the Health
and Safety Responsible in collaboration with the Site Foreman, Witness and
Workers affected.

After the incident investigation process, the Health and Safety Responsible shall
establish correctives or preventatives actions whether he considers opportune.
When the measures are not effective, they shall be registered in a "Non-
Compliance Report".

7.3.9 Transportation and vehicle movement
Workplace transport is any activity involving vehicles used in a workplace.
Activities and operations from which risks arise are mainly
e Getting to and from site.
e Getting in and out of site.
e Moving around the site.

Thus, to manage workplace transport effectively, there are three key areas to
assess risks and addressed in the EHS plan: site safety (design and activity),
vehicle safety and driver safety.

7.3.10 Training and Awareness
Employees training and awareness
In order to ensure the competence of the project personnel in undertaking the
environmental management procedures and plans, training will be conducted
for the personnel according to the particular responsibility.

Training programs will involve training staff on safe handling of equipment and
wastes and on the use of equipment. They will be informed of any potentially
harmful health effects related to the PV plant operations. Moreover, they will
also be trained on the use of fire reel hose and fire extinguishers. Training plans
will be put in place to

. Ensure that all visitors and site personnel undergo a site specific HSE
nduction training session

. Ensure that all records of attendance are kept on file

. Ensure that all visitors and personnel are issued with an access card as
proof of site induction

. Provide a list of site specific hazards identified

. Train, inform, communicate and instruct all workers regarding the

azards and risks before any work commences and thereafter at regular
intervals as the risks change and as new risks develop. This training will

Page | 85
Plant Systems

ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

be carried out in the form of the risk assessment and toolbox talks. A

record of attendance will be kept on file

. Ensure that Sub-Contractors will conduct their own task specific risk

assessments and keep records in the Health and Safety file

Contractor Training and Awareness

Contractors and vendors that perform work on site will be required to show
evidence of appropriate health, safety and emergency response training.
Environment, health and safety requirements will be incorporated within the
individual contractors’ contracts. The project will undertake an induction
program to advise contractors and site visitors on basic health, safety, and
emergency procedures such as emergency signals and evacuation routes.
Contractors and vendors on short-term assignments that do not have safety and
emergency response training will work under the supervision of the company

staff.

7.3.11 Community Safety

In the course of ensuring that operation assets and personnel are secured and
safeguarded in a legitimate manner, Arinna Solar Power will assess the risks
and impacts upon workers, local society and communities in and surrounding
the project area of influence resulting from the use of arrangements provided

by security personnel, whether privately outsourced or publicly provided .

The Contractor will ensure safe access and security of the site, and ensure the

safety of all Employees and visitors to the site .

For security measures, Arinna Solar Power will contract a company to provide
security services, hiring from local community, senior officers from the
company side. The security company will provide security guards on site,
exchanging shifts. The guards will be mainly located at the premises of the site.

Security personnel will have not been implicated in past abuses, appropriate
conduct toward workers and community and to act within the applicable law.
Furthermore, the grievance mechanism will allow the potentially affected
community to express concerns about the security arrangements and acts of
security personnel. Arinna Solar Power will investigate any allegations of
unlawful or abusive acts of security personnel, take action (or urge appropriate
parties to take action) to prevent recurrence, and report unlawful and abusive

acts to public authorities.

7.3.12 Community Development

Community service is a key component for the ESIA. It is understandable that
community needs could not all be addressed by one investor/project but should

be addressed through collaborative efforts of the different developers. A

number of potential opportunities for community development exist and these

can be categorized into:
e = Training
e Health services

Page | 86

Plant Systems
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

7.313

7.314

¢ Infrastructure

Training: This can include training courses for potential employment
candidates as well as technical training for university students.

Health services: This can include providing ambulance services and improving
local health units.

Infrastructure: this can include the construction of schools, roads and
associated facilities.

It is of utmost importance that the means of community development is chosen
and undertaken in full coordination with the governate and local government
entities.

Cultural Heritage

As indicated in Chapter 2 above as well as in the SESA NTS, The Antiquities
Authority confirmed that no archaeological finds have been reported on the site
and thus issued a "No.objection. for the Benban Solar Park. However,
archaeological/antiquities chance finds remain a possibility. As per the
antiquities law, and the IFC PS 8, procedures in case of chance finds should be
developed for the site as a whole and for individual investors.

Information Disclosure and Stakeholder Engagement

To ensure the correct level of engagement is being achieved by each
stakeholder, the Project will develop a Communication Plan and strategies to
communicate project related information to key stakeholders in a proactive and
timely manner. Stakeholders engagement usually involves the following:

- the disclosure of information,

- consultation with affected communities, and

- the establishment of a grievance mechanism.

The receipt of community contacts through a well-functioning system addresses
one part of the communication to be maintained with the community.

In this respect, the project will implement a Stakeholder Engagement Plan
(SEP), during construction and operation of the project, which will include but
might not be limited to the following components:

- Description of the regulatory and/or Arinna Solar Power requirements
for consultation and disclosure

- Description of resources and responsibilities for implementing
stakeholder engagement activities

- Description of how stakeholder engagement activities will be
incorporated into the promoter’s environmental and social management
system (ESMS).

- Regular liaison with neighboring villages, district councils and the
municipal authority to keep them advised of the project programme,
progress and planned activities;

- Timely and appropriate disclosure of information about planned
activities to neighbours and the local community prior to and during

Page | 87

Plant Systems
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

construction including, in particular, information about any disruptive
activities such as transport of abnormal loads or noisy activities;
Timely and appropriate disclosure of information regarding any
significant changes in any activities, as relevant

Timely and appropriate information about any non-routine activities
during operation that could cause disruption, for example major
maintenance or repair works;

Clear information about Emergency Planning arrangements for the local
community. Information will be disseminated to stakeholders in a
culturally appropriate manner and will be freely accessible through
forms of communication adequate to the relevant community.

Grievance mechanism
In addition, the project would develop a Grievance Mechanism that allows the
stakeholders to address its comments, worries and complaints that should be

accessi

le. An example of a basic structure for such system is shown in the

figure below.

Receive and register grievance

J

Screen and assess

Act to resolve locally?

Communicate a
approach
decision

Track and
— Not resolved?

Revise chotce

Resolved? | or execution

of approach

Process feedback
andleam

Figure (7-1): Example of Grievance Mechanism Structure
(Source: A Guide to Designing and Implementing Grievance Mechanisms for Development Projects, The
Office of the Compliance Advisor/Ombudsman for the International Finance Corporation (IFC), 2008)

Page | 88

Plant Systems
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

7.315

All employees shall be informed of this mechanism at the time of recruitment
or no later than before start of any work on site. The grievance mechanism shall
also include an anonymous communication channel such as a “suggestion
box.” The mechanism involves the site management and will address issues and
concerns promptly. All issues raised will be addressed using a transparent
process that provides timely feedback where applicable, without retribution.

The procedure for the grievance mechanism for both workers and local

community is described below.

e Aconcern is raised, either anonymous or with known name and source. All
issues raised are tracked in the projects “Issue Log”, and a responsible
person for the issue is identified. Project Manager is ultimately responsible
for all issues, but a concern/issue may be delegated to Site Manager, HSSE
Manager or QA Manager as required (these might be the same person)

e Any concern indicating danger for human life, significant environmental
damage or corruption will demand an immediate shut down until the
concern has been investigated.

e Identified concerns are investigated. All concerns will be evaluated and
corresponding actions to be agreed within 72 hours

e For all community related issues the agreed action is added to any planned
agenda for information meetings or report. For all workers related issues
the agreed action is communicated through the suppliers foreman to all
relevant personnel at first convenience

e Once agreed actions are completed the issue is closed and final notification
is given.

Any concern related to possible corruption, significant security or safety
breaches or other potential major concerns gives anyone on site the right and
duty to stop work and report to Site Manager.

All concerns and corresponding actions are included in reporting to
management as defined in the project charter and relevant reporting templates.

Project Decommissioning Plans

Decommissioning is defined as the close down of operations, the removal of

process equipment, buildings and structures and carryout site cleanup and

remediation if required. The expected lifetime of the project ranges between 20

- 25 years that will be renewable as long as the proper predictive maintenance

measures are taken and all the necessary revamps and upgrades are done.

Following are the main issues addressed by the facility's decommissioning plan:

- Development of the decommissioning plan according to international and
best practices guidelines.

- Removal procedures for all above ground structures

- Disassemble the PV Modules: The components of the plant will be
disassembled and removed. Thereafter they will be reused and recycled
(where possible) or disposed of in accordance with regulatory requirements.

Page | 89

Plant Systems
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

Moreover, the PV modules could be sent for recycling through the PV Cycle

Scheme”.

7.4 Monitoring Plan

Once the identification and the assessment of risks have been made, according
to the results obtained, a number of measures are defined in order to minimize
or remove them. Taking as a reference that information, a control for each of

risks identified and evaluated are conducted.

Besides, Arinna Solar Power will establish private operational controls for
particular preventive activities. Technical instructions will be established in

order to control and measure the following activities:
- Medical assessment

- Personnel protective equipment control

- Health and safety technician/Qualified personnel
- Security inspections

Arinna Solar Power will draw up technical instructions of operational control,
follow up and measurement for more specific activities or countries when it is
necessary. Operational control guidelines established are subject to follow-up
and inspection for appointed personnel by the Health and Safety Responsible.

The follow up and measurement is made monthly on site. Thus, Arinna Solar
Power knows about the failures of the Management System and the measures to

be adopted in order to improve thereon.

Furthermore, it's verified that the measures proposed after the identification and

evaluation of risks are implemented and effective.

The need for filing for non-compliances might arise after detecting aspects
causing unsafe situations or aspects that don't comply with the regulations in

terms of workplace Health and Safety.

7.4.1 Workplace Monitoring
Labour Audit

A Labour Audit is the most widespread spot-check mechanism used nowadays
to monitor labour standards. Essentially, it is a tool used to ensure and support
the application of the labour standards; it amounts to the thorough formal
examination of the labour practices of a particular workplace or company, based

on corroborated evidence .

Thus, an audit aims to check these practices against a defined standard and may

well extend to supply chains.

'9 PY CYCLE applies so-called “Best Available Techniques Not Entailing Excessive Costs” (BATNEEC) that allow
our take-back and recycling system to be effective and cost-efficient, PV module recycling enables the recovery
of various raw materials and thus helps conserve our valuable natural resources. By increasing resource efficiency
and decreasing waste, PV CYCLE contributes to the European Union’s environmental targets. PV CYCLE
organizes the recycling of all PV technologies that are commercially available today, whether they are

silicon or non-silicon based technologies. http://www.pvcycle.org/pv-recycling/

Page | 90

Plant Systems
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

In addition, monitoring will cover grievances received from workers and

external stakeholders, and how they were resolved.
Workplace Noise

During Construction

During construction, the project will ensure that the noise level from all
operating equipment would not exceed the allowable limit set by Law 4/ 1994
for 8 hours duration shift (90 dB). In case the noise levels exceeded this limit,
the exposure periods will be carried out according to those indicated in
Annex (7) of Law 4/1994. Moreover, ear plugs will be provided for the workers
at the locations generating increased noise levels. Noise level measurement will

be carried out quarterly.

During Operation

Sources of noise inside the plant result mainly from transformers and inverters.
The measured noise levels will be compared to the levels set in Annex (7) of
Law 4/1994. In case the noise exceeded the maximum limit of 90 dB, exposure
periods will be proceeded as _ stipulated in Law 4/1994.
Table (7.4) shows the noise monitoring locations and frequencies and the
estimated monitoring cost. Regular checks will be carried out twice a year for
areas of direct exposure to equipment. Moreover, proper PPEs will be provided

for the workers at the given locations.

Health monitoring

Arinna Solar Power will ensure that workers’ health is not affected by their work.

To this end, three kinds of medical assessment are made:
e Periodic medical examinations, made once a year.

e Medical examinations for new employees or after the designation of new
tasks with new risks. This is to protect the workers and to avoid allocating

tasks for people that they can't perform them physically

e Medical examinations following a long absence for health reasons. These
medical examinations will be made as per medical opinion or when the sick

leave is equal to or greater than 60 days after starting a job.

Health monitoring is carried out using the specific and suitable "Health
monitoring protocols" for each work station, according to the risks inherent to
job. The result of medical examination (medical report) is confidential and is
delivered to the affected worker. The Mutual Insurance Company will just

provide the conclusions about said medical examination in terms of:

¢ Certificates of competency or worker adequacy to his/her work station or

role.
e Ifnecessary, the need to improve the protection measures or prevention.

Whether a medical examination is needed or not will depend on the applicable

local regulations in terms of Health and Safety.

Personal protective equipment

Page | 91

Plant Systems
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

The Occupational Health and Safety Regulations require that the employer

protects their employees from workplace hazards that can cause injury.

Collective protection measures must be given priority over personal protection

measures. Contractors and Subcontractors must use work practice controls to

manage or eliminate hazards to the greatest extent possible.

Contractors and Subcontractors must provide personal protective equipment

(PPE) to their employees and ensure its use. Examples of PPE include such items

as gloves, foot and eye protection, protective hearing devices (earplugs) hard

hats, and respirators as necessary.

Some types of protective equipment available are:

e Head protection: protects from impact from falling or flying objects, risk of
head bumping, exposure to chemical drips or splash, exposure to high
temperatures and electrical contact.

e Hearing protection: is compulsory in those positions that overtake an
equivalent noise level of 85 dBA or a peak noise level of 135 dBA. The use
of hearing protection is recommendable as of 80 dBA.

e Eye and face protection: it must be used to reduce flying particles, metal
speck, liquid chemicals, dust, gases, vapors, toxic, corrosive and irritating
substances or potentially injurious light radiation.

e Respiratory protection: it must be used in absence of oxygen or presence
of particulate atmospheric contaminants.

e Hand and arm protection: it must be used when employees are exposed to
electrical contact, high temperatures, chemical substances, burns, dirt,
welding works, cuts, vibrations and mechanical works.

e Foot and leg protection: it must be used to prevent heavy objects from
falling or rolling over the foot, sharp objects penetrating the sole of the foot
or cutting through the top, electrical and chemical contacts, slips or falls due
to wet or slippery surfaces and environmental conditions.

e Skin protection: it must be used in case of products that can affect the skin
of the employee.

e Body protection: the use of equipment such as jackets and protective aprons
is recommended where tasks can hurt the body of the workers. It is
compulsory to use fall protection for employees who may be exposed to fall
hazards.

Health and safety technician, qualified personnel

Arinna Solar Power requires the appointment and presence of one Health and

Safety Technician or Qualified Personnel according to the local regulations and

company requirements. For the appointment, a “Health and Safety Technician

appointment or qualified personnel" form will be used.

This technician will:

- beable to identify all those present and predictable risks in the surroundings
and work conditions unsanitary or dangerous for the employees.

- take immediate corrective measures in order to remove risks.

- have knowledge about the local Health and Safety regulation applicable and
training in this subject.

- draw up a follow-up report about Health and Safety management every 7 or
15 days.

Page | 92

Plant Systems
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

Security inspections

Inspections will be conducted by the Health and Safety responsible or qualified

personnel

All construction sites must be inspected once a month at least. These inspections
allow accurately detecting practices or habits which could result in incidents, to
determine the needs of training and to check if work methods are suitable.
During the inspection, the inspector must avoid distracting the worker and avoid
interrupting the worker unless s/he is doing something really dangerous. Once
the inspection is finished, the inspector must communicate with the personnel
all the negative details noticed as well as the positive points. Once the inspection
has been made, it'll be decided whether it's necessary to file a non- compliance
due to dangerous situations or noncompliance with the current workplace Health

and Safety regulations.

Document management

Arinna Solar Power has a tool (platform) of document management for the
management and control of documentation which is very useful during the
construction process. Such tools will be adopted to Benban site specific
conditions. Documentation must be sent to the company 48h before starting the
works with the objective of reviewing and controlling it. The Contractor has to
upload to this platform all Health and Safety documentation at the level of

Company, Workers and Machinery independently and duly identified.

7.4.2 Monitoring Air Quality

During Construction

Workplace air monitoring of equipment exhaust will be performed quarterly.
Emissions are generated from exhaust from construction equipment and motor
vehicles and particulates during site works. Monitoring results will be compared
with the allowable limits of Law 4/1994 provided in Chapter (2) of this study.

The following parameters shall be measured:
- Carbon monoxide, CO

- Sulfur dioxide, SO2

- Nitrogen oxides, NOx

- PMio

7.4.3 Solid and Hazardous Wastes

Non-hazardous solid wastes will be recorded in the Environmental register of
the plant. On the other hand according to Law 4/1994, a register will be prepared
for hazardous wastes. Information of the HW register should include types and

quantities of hazardous wastes, storage means and disposal.

7.4.4 Approximate Monitoring Costs

An independent consultant would be hired for carrying out the monitoring
activities. The following table (7-4) provides approximate monitoring costs for
guidance purposes only. The costs only cover analysis and field measurements.

However, they do not include specific sample collection costs.

Page | 93

Plant Systems
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

Table 7-4: Approximate costs for Environmental Monitoring

twice a year

Parameter Description eer erin
Construction Phase

Noise level Measurement at two locations 1200
quarterly

Air quality Measurement at 2 locations 1800
(SO2, NO2z, CO, PMio) | quarterly

Operation phase
Workplace noise Measurement at 2 locations 800

Page | 94

Plant Systems

ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

Table 7-5: ESMP Summary

Party Implementin; Indicator of ; Required completion
Issues of concern pala " G . Estimated Cost ql B
the Action completion Date
Construction Phase
- Water Spraying
using low water
consuming suppression Construction — Monitoring plan
Dust emissions equipment contractor — Air quality 1800 L.E
- Implementing a measurements Throughout the
Air Quality speed limit for construction phase
construction vehicles period
- Ensure good
Working conditions | working conditions Construction . +
. Maintenance logs Cost of maintenance
of machinery through frequent contractor
inspection of all
construction equipment
. ae Ensure good .
Working conditions working renditions Construction
of machinen contractor Noise measurements Throughout the
‘se Level Y | through machinery and 1800 LE and cost of eron ok
Noise Leve maintenance maintenance construction phase
a A i eriod
.. Providing Construction Maintenance logs P
Provision of PPEs
necessary PPEs for contractor
workers
soil Housekeeping . Develop and Construction — Solid/hazardous | — Part of
practices implement site contractor waste and construction
Page | 95

Plant Systems
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

Party Implementing Indicator of : Required completion
Esti t
the Action completion culiietael Gas Date

Construction Phase

management plan and wastewater activities

a solid waste management management

management plan Developers (include contract — Cost of

Waste/wastewater provisions in the — Contractor follow transportation and

management construction contracts. up documents disposal

Developers to ensure
contractors
compliance)

Issues of concern Actions

Throughout the
construction phase
period

Occupational Site Staff and - Developing HSE Contractor

Workplace procedures according HSE provisions in the Construction cost Before construction

Health and to national construction contracts activities
Safety Safety requirements and IFC

standards

Site Staff and Developer

Emergency Workplace Develop Emergency response Before project

Response procedures for plan commissioning

Safety emergency control

- Use, as much as Construction

possible, native floral contractor
species for landscaping,
if relevant

Biological Native floral
Environment species, if relevant

Page | 96
Plant Systems

ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

Issues of concern

Actions

Party Implementing
the Action

Indicator of
completion

Estimated Cost

Required completion
Date

Construction Phase

Waste
management

Developing a
solid waste
management plan

Construction
contractor

Solid waste
management contract

Cost of
transportation and
disposal

Throughout the
construction phase
period

Cultural heritage

Page | 97

Chance find

Halt activities
and immediately notify
the concerned
authorities

Construction
contractor

Procedures for chance
find

Throughout the
construction phase
period

Plant Systems
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

Water Resources
consumption

Labour rights and
welfare

Training and
Awareness

Issues of concern

Water
consumption for
of cleaning
process

Working
conditions

Competence of
the project
personnel

Actions

Workers
training

Use of
efficient cleaning
equipment

Develop Human
Resources policy

training for the
personnel according
to the particular
responsibility

Party Implementing
the Action

Developer

Developer

Developer

Indicator of
completion

Workers training
on utilization of
cleaning
equipment plans
and selection of
cleaning
equipment

Contracts (with
workers)

Training plans

Estimated Cost

Operation cost

Operation cost

Required
completion Date

Throughout the
project lifetime

Throughout the
project lifetime

Throughout the
project lifetime

Occupational

Health and Safety

Page | 98

Site Staff and

Workplace Safety

Developing
HSE procedures
according to national

Developer

Development of
HSE policies

Operation cost

Before project
commissioning

Plant Systems
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

requirements and IFC
standards

Emergency
Preparedness and
Response

Operation risk
management

- adopt a
probabilistic risk
assessment
framework

Developers

Emergency
response plan

Operation cost

Cumulative Aspects

Develop common
traffic management
plan for all developers

Traffic
(construction)

Labour rights and
welfare
(construction)

Stakeholders
Engagement

Page | 99

Traffic during peak
construction
periods

workers
accommodation
and working
conditions

Distribute Traffic

Include provisions in
contractors scope of
work (contracts)

= Distributed
over several side
roads leading to the
site location

All developers

Developer (through
contracts with
construction
contractors) and
Contractor

Contractors

Common traffic
plan

Contracts (with
contractors)

Construction cost

During
construction

During
construction
phase

Plant Systems
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

Develop

Grievance

- Develop , mechanism
Grievance mechanism developed

Projects Throughout the
operation cost project lifetime

Community liaison

aoe = Developers
activities Endorse the Pp - %

SES Master resolution of
Disclosure and grievances within
Engagement plans stipulated
timeframes

Need to reflect in
Community health = Risk of = Endorse the the individual
“| road traffic common site security project plans to Throughout the
seliihy eu aie accidents and safety plans Bevel make sure that project lifetime
security = Site developed jointly by workers are aware
security all developers of the BDA plans

Page | 100
Plant Systems

Appendix A

Environmental Impact Assessment - Form (B)

Page | 101

n m
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

Arab Republic of Egypt

The Cabinet of Ministries

Ministry of State for Environmental Affairs
Egyptian Environmental Affairs Agency

The information required in this form should be filled in an accurate and legible way. The
Competent Administrative Authority should review and stamp the form, then send it to
EEAA for review and feedback. Site visit report or any additional attachment should be

also submitted.

Environmental Impact Assessment - Form (B)

1. General Information

1.1 Project title:
20MW PV Power Project — Arinna Solar Power SAE

1.2 Type of the project (infrastructure-industrial, agricultural, energy, health care
project, tourism, etc.):
Energy Project

1.3 Address of the Project:
The project is located within the photovoltaic solar park of the New and Renewable
Energy Authority near the village of Benban in Aswan Governorate.

1.4 Name of the owner: (individual, company, etc)
Company: Arinna Solar Power

1.5 Name of person in charge: Sameh Hassan Gemei
Telephone: + (202)26781829 Fax: + (202)22726790
E-mail: sameh.gemei@techpdgroup.com

Entity/individual preparing the form:
Plant Systems — Agriculture Yield Management
Telephone: +20 1001020222 - +202 22714514
E-mail: ezzat@plantsystems-eg.com
1.6 Competent Administrative Authority:
New and Renewable Energy Authority
1.7 Type of project

New V Extension and its type

Page | 102
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

If the type of project is an extension, has an EIA study been submitted
for the original project? YesO No

Date of obtaining the previous EEAA approval (attach the approval):
Not Applicable

Date of obtaining the first project license:
Not Applicable

1.8 Is the project located in a larger development (industrial estate, tourism center, etc.)
Yes V noo

The project is located in a photovoltaic solar park (about 1740 MW of AC) near the
village of Benban, Darao Center, Aswan Governorate. The new and renewable energy
authority has prepared a strategic study for environmental impact assessment (SESA) for
the development site.
Has an EIA been submitted for this development? Yes V NOOO
Date of obtaining EEAA approval and attach the approval: Date 17/3/2016
2. Project Information:
2.1 Total area of the project (m2): 0.46 km”

2.2 Primary product: Electrical Power from Solar Energy

2.3 Secondary Product: Not Applicable

2.4 Project Location and Site: The project is located within the photovoltaic solar park near
the village of Benban in Aswan Governorate.

Chapter (1): A map describes location of the site

2.5 Distance between the site and the nearest residential area:

The project area and the nearest residential area (Benban village) is about 15 km to the east
of the site and at the Nile bank.

2.6 Nature of the area in which the project is located (could be more than one
selection):
© Separate building 1 a building with residence above 1 City
O Village CO Ina residential area CO Outside residential area
O Agricultural area \ Desert area 0 Industrial area
© Vocational area CO Coastal area C Protected Area
0 Archeological area 1 other (please specify)

2.7 General Description of the Project Area
The project is located about 50 km north of Aswan airport and 25 km west of Kom Ombo
city, and about 2 km from the Western Desert highway between Luxor and Aswan. The
study area is located within the borders of Western Desert and is therefore characterized
by the conditions surrounding extremely precarious conditions. The climate is generally
very dry and sunny throughout the year. The physical, biological and social environment

in the project area was described through a review of available and published documents
Page | 103

ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

and research, as well as a field visit and an ecological survey. The general description of
the project area addresses the following components in particular:

- Natural environment.

- Biological environment.

- Socio-economic environment.

Chapter (4): A description of the natural, biological, social and cultural environment in the
project area.

2.8 Infrastructure

Water supply (network) 0 Available \ Not available
Electricity supply (network) O Available \ Not available
Sewers O Available \ Not available

Roads/railways \ Available 0 Not available
Sources of fuel N Available 0 Not available

2.9 Proposed alternatives to the project site

The proposed photovoltaic station is located within the boundaries of a vast and largely
uninhabited area in Western Desert, which is owned by the New and Renewable Energy
Authority and is divided into 41 plots of land for solar projects on an area of about 37 km2.
Therefore, this site is considered the most suitable for the establishment of the project and
will not be considered alternative sites outside the area of the New Energy and Renewable
Energy Authority.

3. Description of Project Phases:

3.1 Construction stage

= Construction date: In accordance with the schedule, all construction activities will be
completed within (12) months from the date of obtaining all necessary permits and
approvals.
Time schedule for construction: Construction work is expected to take about 12 months,
and network connections will take about 1 month. Construction is expected to begin in
December 2017. Basic site activities will include civil works, construction of buildings,
installation of equipment and facilities, experimentation and experimental operation of
equipment and lying of cables.

3.1.1 Brief description of the activities during the construction phase:

The main activities of the site will include:
e Site survey and geotechnical studies needed to prepare the site for construction.

- Clean the location of rocks of different sizes and settle it.

- Ensure that sufficient space is provided for the operation and maintenance of
station elements.

- Compliance with sanitation requirements when processing the site.

- On site soil testing.

¢ Roads and entrances

Page | 104

ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

In order to reach the site, a new road of about 2 km will be connected to the main entrance
of the photovoltaic power station with the existing asphalt road.

The roads in the solar field (photovoltaic station) will consist of ground-breaking
materials and gravel capable of carrying loads.

Water sources:

A water tank will be constructed at the site to supply the administration, warehouses and
workers' building with potable water. Water will be transported from the reservoir to the
building by underground HDPE pipes. The water transfer to the site will be shipped and
pumped into the water tank according to need. During the construction phase, drinking
water is to be supplied from a 10 m? water tank.

Water for drinking Consumption rate: 112.5 cubic meters per month

Fire water tank:

A fire water tank capacity of about 3 cubic meters will be constructed. In addition, suitable
fire extinguishers will be distributed in the main places of the site, especially near
electrical installations and components that can result in electrical hazards.

Fuel type:

Diesel will be used to generate electricity during the construction phase.
Fuel source: Domestic market.

Expected workforce and accommodation location

The direct manpower needed to undertake the construction work for the project will be
nearly 75 workers during the peak construction phase, including qualified and unqualified
workers. The company will encourage contractors to recruit the majority of workers from
the surrounding communities. All aspects concerning the accommodation of workers
according to the recommendations of the strategic study approved in March 2016 as well
as through the Facility Management Company, which will be identified by the Benban
Investment Association.

3.1.2. Waste generated from construction and methods for disposal:
¢ Solid waste:
Non-hazardous solid waste will include:

- Waste packaging and wood and plastic wastes.
- Unused construction materials, pipe and cable locks.
- Residues of civil works such as sand, cement, bricks, aggregates, parts of
reinforcing steel, aluminum, wood, etc.
Local solid waste resulting from the work environment, offices and administrative
buildings.
Disposal methods:

Solid waste will be collected by an approved contractor for safe disposal.

e Air emissions (smoke, odor, particulates):

Page | 105

ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

Air emissions during the construction phase will contain fumes, vapors, exhaust gases,
dust from settling, drilling, filling and site construction and transfer of construction
materials.

e¢ Noise

The main noise sources during the construction phase will include heavy equipment, piling
equipment and activities and vehicle movement

e¢ Hazardous waste

Potential hazardous wastes that may result from the project include mainly contaminated
container oils from machinery and maintenance activities. The company will collect and
store hazardous waste according to legal requirements and disposal by approved waste
management officials.

Chapter (3): provides a detailed description of the project activities and its various
components in the construction phase.

3.2. Operation stage

3.2.1 Detailed description for operation phase (attach illustrative figures):

e Solar field (photovoltaic panels): Solar energy is converted to electricity using a
semiconductor device called solar cell. A number of solar cells are connected to each
other, which are photovoltaic panels. This is the main component of photovoltaic
power system.

Electronic and electromechanical equipment: The voltage generated by
photovoltaic panels is a continuous electric current (DC) and is converted into an
alternating current by inverters. Transformers and switchgears are also used to control
the output of the solar field.

Connection to the network: The project as one of the stations within the photovoltaic
solar park power stations with large production capacity will be connected directly to
the unified network through one of the four power transformers that will be
established by the new and renewable energy authority.

Chapter (3): presents a detailed description of the project activities and its various
components in the operational phase

Sources of water (municipal/groundwater/surface water/...): A water tank
will be constructed at the site to supply the buildings with potable water
Consumption rate (m3/day): 285.6 m3 / month (for modules cleaning).

Type and source of fuel: Part of the generated energy is directed to the
lighting system and buildings.

Attach a description of activities for each project component (supported by
illustrative figures and activities flow charts) while illustrative the inputs and
outputs of each component and their quantities).

Expected workforce and accommodation location: The direct labor force
during operation is about 5 persons. According to the company's recruitment

Page | 106

ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

policy, recruitment will be prioritized according to the appropriate qualifications
available to employees from neighboring areas.

3.2.2 Wastes, their treatment and disposal

e Air emissions: contains fumes, vapors, exhaust gas, dust from settling, drilling,

filling and site construction and transfer of construction materials.

e Liquid waste:
- Sewage:

Wastewater is collected in an area that is periodically cleared by approved
contractors. The wastewater discharge is expected to be disposed of at the

Balana drainage station (daily capacity is about 3200 m‘ / day”).

In case there is a sewage treatment unit: No
Industrial wastewater: No

Disposal method:

C Directly on the public sewer system

CZ Collected in a septic tank with no treatment to be swept afterwards
CZ Discharged to a water body, indicate its name

CO Others -

In case there is an industrial wastewater treatment unit: No

3.3 Alternatives taken into account for inputs, technology, design,
distribution of activities, etc.

Analysis of alternatives is based on the evaluation of several project alternatives during
the design stages and initial feasibility study.
In evaluating the alternatives, particular emphasis was placed on their environmental and
social impacts in order to ensure the integrity of the selected alternative from the
environmental point of view and its compatibility with Egyptian laws and regulations.
The project alternatives examined include the following:
o Alternative to non-implementation of the project

Project site alternatives

Photovoltaic technology alternatives

Alternatives to photovoltaic cells

Panel cleaning alternatives

Alternatives to water sources

Chapter (5): A description of the various alternatives studied

4. Legal Framework

Chapter (2): Detailing environmental legislation relevant to the project during the
construction and operation phases.

2° Aswan Governorate Environmental Profile 2003

Page | 107

ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

Page | 108

5. Analysis of Environmental Impacts

Chapter (6): Analysis and evaluation of various environmental impacts during the
construction and operation phases.

Environmental Management Plan

The project plan for environmental management consists of a set of mitigation and
monitoring procedures and institutional procedures that must be taken into
consideration during the construction and operation phases to ensure proper project
environmental performance. The plan also includes activities to be undertaken to
implement these procedures. It is worth mentioning that Arinna Solar Power will
integrate environmental management requirements that will be developed at the
collective level and will be prepared through the Facility Management Consultant,
who will be selected by the Investors Association in June 2017.

Chapter (7): The project's environmental and social management plan is detailed in
the construction and operation phases

ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

7. Attachment

Insert a table of contents for the attachments. Attach the required documents
and provide justification for any unattached document. (Other attachments
could be added as needed)

No.

Attachment

Was it
Attached,
(Yes, No)?

Reasons It Was Not
Attached

EEAA approval of the EIA for the
original project (in case of
extensions)

Not
applicable

The project is new and
not expansions

Copy of the project license (in case
of extensions)

Not
applicable

The Project is new

EEAA Approval of the integrated
EIA of the development (in case
the project is located in a wider
development)

Yes

Chapter 1: General description of
the project site with a map

Chapter 4: A description of the
natural, biological, social and
cultural environment in the project
area.

Chapter 3: Description of the
project activities with illustrative
figures

Chapter 5: Description of project
alternatives

Chapter 2: Environmental
legislation relevant to the project

Chapter 6: Assessment of
environmental impacts

Chapter 7: Environmental and
social management plan for the
project

Expected analysis for air
emissions

Not
applicable

The project is the
production of electricity
from solar energy

Specifications of the sewage
and/or industrial wastewater
treatment unit

Not
applicable

There is no sewage
treatment unit at the site
and it’s periodically
cleared by approved
contractors

Page | 109

ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

Declaration of the Project Proponent

I, the undersigned, certify that the statements made by me are true, complete and
correct and that in case of any modification of the information stated above, the EEAA
shall be instantly informed through the Competent Administrative Authority.

Name of the project owner: Arinna Solar Power SAE.
Name of the responsible person: Sameh Hassan Gemei

Phone / Fax and Address: 27, Abdel Hakim El Refai, Nasr City, Eight Area, Cairo,
Egypt

Form filled in by the Competent Administrative Authority

Professional title:

Signature:
Official Stamp

Page | 110
ESIA for Arinna Solar Power SAE Solar Photovoltaic Power Plant in Benban, Aswan

Arab Republic of Egypt

The Cabinet of Ministries

Ministry of State for Environmental Affairs
Egyptian Environmental Affairs Agency

General Instructions to Fill in the Environmental Impact Assessment Form

This is the environmental impact assessment form for category (B) projects.

All information should be filled in accurately and in a legible way while
attaching al information needed for review.

The form is submitted, after being filled, to the CAA representative to be
ratified and stamped with the republic stamp and sent to EEAA .

EEAA reviews the form and provides its opinion form the environmental point of
view only and notify the EEAA with its decision and with the conditions
required (approval or objection or information request, etc.) within a period of
maximum 60 days from the date of receipt of documents at EEAA.

In case the study is rejected, the project proponent has the right to appeal the decision
and apply in writing to the Permanent Review Committee at EEAA within 30
days of the notification date.

The project should abide by all environmental conditions included in EEAA EIA
approval and this will be inspected to check the extent of compliance of the

project with the law and environmental conditions.

This form is distributed free of charge.

Page | 111
